Exhibit 10.38

 

[g13861kui001.gif]

AIR STANDARD OFFER, AGREEMENT AND ESCROW INSTRUCTIONS FOR PURCHASE OF REAL
ESTATE (Non-Residential) AIR Commercial Real Estate Association December 13,
2012 (Date for Reference Purposes) 1. Buyer. 1.1 Supreme Indiana
Operations, Inc., a Delaware corporation, ( “Buyer’) hereby offers to purchase
the real property, hereinafter described, from the owner thereof (“Seller”)
(collectively, the “Parties” or individually, a “Party”), through an escrow
(“Escrow”) to close 30 or see addendum days after the waiver or expiration of
the Buyer’s Contingencies, (“Expected Closing Date”) to be held by Chicago Title
Insurance Company (“Escrow Holder”) whose address is Chicago Commercial Center,
10 LaSalle St., Suite 3100, Chicago, IL 60603 Attn: Gerald Castro, Phone No.
(312) 223-2470, Facsimile No. (312) 223-5800 upon the terms and conditions set
forth in this agreement (“Agreement”). Buyer shall have the right to assign
Buyer’s rights hereunder, but any such assignment shall not relieve Buyer of
Buyer’s obligations herein unless Seller expressly releases Buyer.  1.2 The term
“Date of Agreement” as used herein shall be the date when by execution and
delivery (as defined in paragraph 20.2) of this document or a subsequent
counteroffer thereto, Buyer and Seller have reached agreement in writing whereby
Seller agrees to sell, and Buyer agrees to purchase, the Property upon terms
accepted by both Parties.  2. Property.  2.1 The real property (“Property”) that
is the subject of this offer consists of (insert a brief physical description)
four existing buildings (containing a total of approximately 103,730 square
feet, the “Buildings”) located on approximately 19.12 acres of land (the “Land”)
is located in the City of Moreno Valley, County of Riverside State of
California, is commonly known by the street address of 22201 and 22135
Alessandro and is legally described as: See Exhibit “A” attached hereto and
incorporated by reference (APN: 297-130-034-1, 297-130-037-429, 297-130-038-5 
).  2.2 If the legal description of the Property is not complete or is
inaccurate, this Agreement shall not be invalid and the legal description shall
be completed or corrected to meet the requirements of Chicago Title Insurance
Company (“Title Company”), which shall issue the title policy hereinafter
described.  2.3 The Property includes, at no additional cost to Buyer, the
permanent improvements thereon, including those items which pursuant to
applicable law are a part of the property, as well as the following items, if
any, owned by Seller and at present located on the Property: electrical
distribution systems (power panel, bus ducting, conduits, disconnects, lighting
fixtures); telephone distribution systems (lines, jacks and connections only);
space heaters; heating, ventilating, air conditioning equipment (“HVAC”); air
lines; fire sprinkler systems; security and fire detection systems; carpets;
window coverings; wall coverings. ; and any personal property related to the use
or operation of the Property (collectively, the “Improvements”).  2.4 The fire
sprinkler monitor: is owned by Seller and included in the Purchase Price, q is
leased by Seller, and Buyer will need to negotiate a new lease with the fire
monitoring company, ownership will be determined during Escrow, or there is no
fire sprinkler monitor.  2.5 Intentionally Omitted Except as provided in
Paragraph 2.3, the Purchase Price does not include Seller’s personal property,
furniture and all of which shall be removed by Seller prior to Closing.  3.
Purchase Price.  3.1 The purchase price (“Purchase Price”) to be paid by Buyer
to Seller for the Property shall be $4,100,000.00, payable as follows:  (a) Cash
down payment, including the Deposit as defined in paragraph 4.3 (or if an all
cash transaction, the Purchase Price):  $100,000.00 INITIALS INITIALS PAGE 1 OF
11  FORM OFA-9-8/11E @2003 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

 


[g13861kui002.gif]

 (Strike if not applicable)  (b) Amount of “New Loan” as defined in paragraph
5.1, if any:$4,000,000.00  (c) Buyer shall take title to the Property subject to
and/or assume the following existing deed(s) of trust (“Existing Deed(s) of
Trust”) securing the existing promissory note(s) (“Existing Note(s)”):  $  (i)
An Existing Note (“First Note”) with an unpaid principal balance as of the —
Closing of approximately:  (Strike if not applicable) Said First Note is payable
at $                                 per month, including interest at the rate
of                  % per annum until paid (and/or the — entire unpaid balance
is due on                            ).  (ii) An Existing Note (“Second Note”)
with an unpaid principal balance as of the Closing of approximately: $  Said
Second Nate is payable at $         per month, including interest at the rate
of        % per annum until paid (and/or the entire unpaid balance is due
on                  )      (Strike if not applicable) (d) Buyer shall give
Seller a deed of trust (“Purchase Money Deed of Trust”) on the - property, to
secure the promissory note of Buyer to Seller described in paragraph 6 -
(“Purchase Money Note”) in the amount of: $  Total Purchase Price:
$4,100,000.00  3.2 If Buyer is taking title to the Property subject to, or
assuming, an Existing Deed of Trust and such deed of trust permits the
beneficiary to demand payment of fees including, but net limited to, points,
processing fees, and appraisal fees as a condition to the transfer of the
Property, Buyer agrees to pay such fees up to a maximum of 1.5% of the unpaid
principal balance of the applicable Existing Note.  4. Deposits.  4.1 x Buyer
has delivered to Escrow Holder Broker a check or wire in the sum of $100,000.00,
payable to Escrow Holder, to be delivered by Broker to Escrow Holder within 2
or      business days after both Parties have executed this Agreement and the
executed Agreement has been delivered to Escrow Holder, or o within 2
or            business days after both Parties have executed this Agreement and
the executed Agreement has been delivered to Escrow Holder Buyer shall deliver
to Escrow Holder a check in the sum of $                       . If said check
is not received by Escrow Holder within said time period then Seller may elect
to unilaterally terminate this transaction by giving written notice of such
election to Escrow Holder whereupon neither Party shall have any further
liability to the ether under this Agreement. Should Buyer and Seller not enter
into an agreement for purchase and sale, Buyer’s check or funds shall, upon
request by Buyer, be promptly returned to Buyer.  4.2 Intentionally omitted.
Additional deposits:  (a)  Within 5 business days after the Date of Agreement,
Buyer shall deposit with Escrow Holder the additional sum of
$                                    to be applied to the Purchase Price at the
Closing.  (b) Within 5 business days after the contingencies discussed in
paragraph 9.1 (a) through (k) are approved or waived, Buyer shall deposit with
Escrow Holder the additional sum of $                      to be applied to the
Purchase Price at the Closing.  4.3 Escrow Holder shall deposit any the funds
deposited with it by Buyer pursuant to paragraphs 4.1 and 4.2 (collectively the
“Deposit”), in a State or Federally chartered bank in an money market interest
bearing account whose term is appropriate and consistent with the timing
requirements of this transaction. The interest therefrom shall accrue to the
benefit of Buyer, who hereby acknowledges that there may be penalties or
interest forfeitures if the applicable instrument is redeemed prior to its
specified maturity.  Buyer’s Federal Tax Identification Number is as provided in
Escrow. NOTE: Such interest bearing account cannot be opened until Buyer’s
Federal Tax Identification Number is provided.  4.4 Notwithstanding the
foregoing, within 5 days after Escrow Holder receives the monies described in
paragraph 4.1 above, Escrow Holder shall release $100 of said monies to Seller
as and for independent consideration for Seller’s’ execution of this Agreement
and the granting of the contingency period to Buyer as herein provided.  Such
independent consideration is non-refundable to Buyer but shall be credited to
the Purchase Price in the event that the purchase of the Property is completed. 
5. Intentionally omitted. Financing Contingency. (Strike if Rot applicable)  5.1
This after is contingent upon Buyer obtaining from an insurance company,
financial institution or ether lender, a commitment to lend to Buyer a sum equal
to at least           % of the Purchase Price, on terms reasonably acceptable to
Buyer. Such lean (“New Loan”) shall be sect, red by a first deed of trust or
mortgage on the Property. If this Agreement provides for Seller to carry back
junior financial, then Seller shall have the right to approve the terms of the
New Loan. Seller shall have 7 days from receipt of the commitment setting forth
the proposed terms of the New Loan to approve or disapprove of such proposed
terms. If Seller fails to notify Escrow Holder, in writing, of the disapproval
within said 7 days it shall be conclusively presumed that Seller has approved
the terms of the New Loan.  5.2 Buyer hereby agrees to diligently pursue
obtaining the New Loan.  If Buyer shall fail to notify its Broker, Escrow Holder
Seller, in writing within         days following the Date of Agreement; that the
New Loan has not been obtained, it shall be conclusively presumed that Buyer has
either obtained said New Loan or has waived this New Loan contingency.  5.3 If,
after due diligence, Buyer shall notify its Broker, Escrow Holder and Seller, in
writing, within the time specified in paragraph 5.2 hereof, that Buyer has not
obtained said New Loan, this Agreement shall be terminated, and Buyer shall be
entitled to the prompt return of the Deposit, plus any interest earned thereon,
less only Escrow Holder and Title Company cancellation fees and costs, which
Buyer shall pay.  6. Intentionally omitted. Seller Financing (Purchase Money
Note).  (Strike if not applicable)  6.1 If Seller approved Buyer’s Financing
(see paragraph 6.5) the Purchase Money Note shall provide for interest on unpaid
principal at the rate of                     % per annum, with principal and
interest paid as follows:     INITIALS INITIALS ©2003 - AIR COMMERCIAL REAL
ESTATE ASSOCIATION FORM OF A-9-8/11E PAGE 2 OF 11

 


[g13861kui003.gif]

The Purchase Money Note and Purchase Money Deed of Trust shall be on the current
forms commonly used by Escrow Holder and be junior and subordinate only to the
Existing Note(s) and/or the New Loan expressly called for by this Agreement. 6.2
The Purchase Money Note and/or the Purchase Money Deed of Trust shall contain
provisions regarding the following (see also paragraph 10.3 (b)):  (a)
Prepayment. Principal may be prepaid in whole or in part at any time without
penalty, at the option of the Buyer.  (b) Late Charge. A late charge of 6% shall
be payable with respect to any payment of principal, interest, or other charges,
not made within 10 days after it is due.  (c) Due On Sale. In the event the
Buyer sells or transfers title to the Property or any portion thereof, then the
Seller may, at Seller’s option, require the entire unpaid balance of said Note
to be paid in full.  6.3 If the Purchase Money Deed of Trust is to be
subordinate to other financing, Escrow Holder shall, at Buyer’s expense prepare
and record on Seller’s behalf a request for notice of default and/or sale with
regard to each mortgage of deed of trust to which it will be subordinate.  6.4
WARNING CALIFORNIA LAW DOES NOT ALLOW DEFICIENCY JUDGMENTS ON SELLER FINANCING.
IF BUYER ULTIMATELY DEFAULTS ON THE LOAN, SELLER’S SOLE REMEDY IS TO FORECLOSE
ON THE PROPERTY.  6.5 Seller’s obligation to provide financing is contingent
upon Seller’s responsible approval of buyer’s financial condition. Buyer to
provide a current financial statement and copies of its Federal tax returns for
the last 3 years to Seller within 10 days following the Date of Agreement.
Seller has 10 days following receipt of such documentation to satisfy itself
with regard to Buyer’s financial condition and to notify Escrow Holder as to
whether or not Buyer’s financial condition is acceptable. If Seller fails to
notify Escrow Holder, in writing, of the disapproval of this contingency within
said time period, it shall be conclusively presumed that Seller has approved
Buyer’s financial condition. If seller is not satisfied with Buyer’s financial
condition or if Buyer fails to deliver the required documentation then Seller
may notify Escrow Holder, in writing that Seller Financing will not be
available, and Buyer shall have the option, within 10 days of the receipt of
such notice, to either terminate this transaction or to purchase the Property
without Seller financing. If Buyer fails to notify Escrow Holder within said
time period of its election to terminate this transaction then Buyer shall be
conclusively presumed to have elected to purchase the Property without Seller
financing. If Buyer elects to terminate, Buyer’s Deposit shall be refunded loss
Title Company and Escrow Holder cancellation fees and costs, all of which shall
be Buyer’s obligation.  7. Intentionally omitted. Real Estate Brokers.  7.1 The
following real estate broker(s) (“Brokers”) and brokerage relationships exist in
this transaction and are consented to by the Parties (check the applicable
boxes):  o                                     represents Seller exclusively
(“Seller’s Broker”); o                                     represents Buyer
exclusively (“Buyer’s Broker”); or o
                                    represents both Seller and Buyer (“Dual
Agency”).  The Parties acknowledge that Brokers are the procuring cause of this
Agreement. See paragraph 24 regarding the nature of a real estate agency
relationship. Buyer shall use the services of Buyer’s Broker exclusively in
connection with any and all negotiations and offers with respect to the Property
for a period of 1 year from the date inserted for reference purposes at the top
of page 1.  7.2 Buyer and Seller each represent and warrant to the other that
he/she/it has had no dealings with any person, firm, broker or finder in
connection with the negotiation of this Agreement and/or the consummation of the
purchase and sale contemplated herein, other than the Brokers named in paragraph
7.1, and no broker or other person, firm or entity, other than said Brokers
is/are entitled to any commission or finder’s fee in connection with this
transaction as the result of any dealings of acts of such Party. Buyer and
Seller do each hereby agree to indemnify, defend, protect broker, finder or
other similar party, other than said named Brokers by reason of any dealings or
act of the indemnifying Party.  8. Escrow and Closing.  8.1 Upon acceptance
hereof by Seller, this Agreement, including any counteroffers incorporated
herein by the Parties, shall constitute not only the agreement of purchase and
sale between Buyer and Seller, but also instructions to Escrow Holder for the
consummation of the Agreement through the Escrow. Escrow Holder shall not
prepare any further escrow instructions restating or amending the Agreement
unless specifically so instructed by the Parties or a Broker herein. Subject to
the reasonable approval of the Parties, Escrow Holder may, however, include its
standard general escrow provisions.  8.2 As soon as practical after the receipt
of this Agreement and any relevant counteroffers, Escrow Holder shall ascertain
the Date of Agreement as defined in paragraphs 1.2 and 20.2 and advise the
Parties and Brokers, in writing, of the date ascertained.  8.3 Escrow Holder is
hereby authorized and instructed to conduct the Escrow in accordance with this
Agreement, applicable law and custom and practice of the community in which
Escrow Holder is located, including any reporting requirements of the Internal
Revenue Code. In the event of a conflict between the law of the state where the
Property is located and the law of the state where the Escrow Holder is located,
the law of the state where the Property is located shall prevail.  8.4 Subject
to satisfaction of the contingencies herein described, Escrow Holder shall dose
this escrow (the “Closing”) by recording a general warranty deed (a grant deed
in California) and the other documents required to be recorded, and by
disbursing the funds and documents in accordance with this Agreement.  8.5 Buyer
and Seller shall each pay one half of the Escrow Holder’s charges and Buyer
Seller shall pay the usual recording fees and any required documentary transfer
taxes. Buyer Seller shall pay the premium for a standard coverage owner’s or
joint protection policy of title insurance. (See also paragraph 11) Buyer shall
pay all costs associated with the sale of the Property, including without
limitation, (i) the cost of any lender’s title insurance policy and any
endorsements, (ii) any lender points or fees for any loan to be secured by the
Property. See Addendum Paragraph 2.  8.6 Escrow Holder shall verify that all of
Buyer’s contingencies have been satisfied or waived prior to Closing. The
matters contained in paragraphs 9.1 subparagraphs (b), (c), (d), (e), (g), (i),
(n), and (o), 9.4, 9.5, 12, 13, 14, 16, 18, 20, 21, 22, and 24 are, however,
matters of agreement between the Parties only and are not instructions to Escrow
Holder.  8.7 If this transaction is terminated for non-satisfaction and
non-waiver of a Buyer’s Contingency, as defined in paragraph 9.2, then neither
of the Parties shall thereafter have any liability to the other under this
Agreement, except to the extent of a breach of any affirmative covenant or
warranty in this Agreement. In the event of such termination, Buyer shall be
promptly refunded all funds deposited by Buyer with Escrow Holder, less only the
$100 provided for in paragraph 4.4 and the Title Company and Escrow Holder
cancellation fees and costs, all of which shall be Buyer’s obligation. If this
transaction is terminated as a result of Seller’s breach of this Agreement then
Seller shall pay the Title Company and Escrow Holder cancellation fees INITIALS
INITIALS ©2003 - AIR COMMERCIAL REAL ESTATE ASSOCIATION FORM OFA-9-8/11E PAGE 3
OF 11

 


[g13861kui004.gif]

and costs.  8.8  The Closing shall occur on the Expected Closing Date, or as
soon thereafter as the Escrow is in condition for Closing; provided, however,
that if the Closing does not occur by the Expected Closing Date and said Date is
not extended by mutual instructions of the Parties, a Party not then in default
under this Agreement may notify the other Party, Escrow Holder, and Brokers, in
writing that, unless the Closing occurs within 5 business days following said
notice, the Escrow shall be deemed terminated without further notice or
instructions.  8.9   Except as otherwise provided herein, the termination of
Escrow shall not relieve or release either Party from any obligation to pay
Escrow Holder’s fees and costs or constitute a waiver, release or discharge of
any breach or default that has occurred in the performance of the obligations,
agreements, covenants or warranties contained therein.  8.10 If this sale of the
Property is not consummated for any reason other than Seller’s breach or
default, then at Seller’s request, and as a condition to any obligation to
return Buyer’s deposit (see paragraph 21), Buyer shall within 5 days after
written request deliver to Seller, at no charge, copies of all surveys,
engineering studies, soil reports, maps, master plans, feasibility studies and
other similar items prepared by or for Buyer that pertain to the Property.
Provided, however, that Buyer shall not be required to deliver any such report
if the written contract which Buyer entered into with the consultant who
prepared such report specifically forbids the dissemination of the report to
others.  9. Contingencies to Closing.  9.1 The Closing of this transaction is
contingent upon the satisfaction or waiver of the following contingencies. IF
BUYER FAILS TO NOTIFY ESCROW HOLDER, IN WRITING, OF THE DISAPPROVAL OF ANY OF
SAID CONTINGENCIES WITHIN THE TIME SPECIFIED THEREIN, IT SHALL BE CONCLUSIVELY
PRESUMED THAT BUYER HAS APPROVED SUCH ITEM, MATTER OR DOCUMENT.
Buyer’s-conditional approval shall constitute disapproval, unless provision is
made by the Seller within the time specified therefore by the Buyer in such
conditional approval or by this agreement, whichever is later, for the
satisfaction of the condition imposed by the Buyer. Escrow Holder shall promptly
provide all Parties with copies of any written disapproval or conditional
approval which it receives. With regard to subparagraphs (a) through (m) the
pre-printed time periods shall control unless a different number of days is
inserted in the spaces provided.  (a) Disclosure. Seller shall make to Buyer,
through Escrow, all of the applicable disclosures required by law (See AIR
Commercial Real Estate Association (“AIR”) standard form entitled “Seller’s
Mandatory Disclosure Statement”) and provide Buyer with a completed Property
Information Sheet  (“Property Information Sheet”)  concerning the Property, duly
executed by or on behalf of Seller in the current form or equivalent to that
published by the AIR within 10 or     2      business days following the Date of
Agreement. Buyer has 10 days from the receipt of said disclosures to approve or
disapprove the matters disclosed.  (b) Intentionally omitted. Physical
Inspection. Buyer has 10 or                days from the receipt of the Property
Information Sheet or the Date of Agreement, whichever is later, to satisfy
itself with regard to the physical aspects and size of the Property.  (c)
Intentionally omitted. Hazardous Substance Conditions Report. Buyer has 30 or
              days from the receipt of the Property Information Sheet or the
Date of Agreement, whichever is later, to satisfy itself with regard to the
environmental aspects of the Property. Seller recommends that Buyer obtain a
hazardous Substance Conditions Report concerning the Property and relevant
adjoining properties. Any such report shall be paid for by Buyer. A “Hazardous
Substance” for purpose of this Agreement is defined as any substance whose
nature and/or quantity of existence, use, manufacture, disposal or effect,
render it subject to Federal, state or local regulation, investigation,
remediation or removal as potentially injurious to public health or welfare. A
“Hazardous Substance Condition” for purpose of this Agreement is defined as the
existence on, under or relevantly adjacent to the property of a Hazardous
Substance that would require remediation and/or removal under applicable
Federal, state or local law.  (d) Intentionally omitted. Soil Inspection. Buyer
has 30 or             days from the receipt of the Property Information Sheet or
the Date of Agreement, whichever is later, to satisfy itself with regard to the
condition of the soils on the Property. Seller recommends that Buyer obtain a
soil test report. Any such report shall be paid for by Buyer. Seller shall
provide Buyer copies of any soil report that Seller may have within 10 days of
the Date of Agreement.  (e) Intentionally omitted. Governmental Approvals. Buyer
has 30 or            days from Date of Agreement to satisfy itself with regard
to approvals and permits from governmental agencies or departments which have
jurisdiction over the Property and which Buyer deems necessary or desirable in
connection with its intended use of the Property, including, but not limited to,
permits and approvals required with respect to zoning, planning, building and
safety, fire, police, handicapped and Americans with Disabilities Act
requirements, transportation and environmental matters.  (f) Intentionally
omitted. Conditions of Title. Escrow Holder shall cause a current commitment for
title insurance (“Title Commitment”) concerning the Property issued by the Title
Company, as well as legible copies of all documents referred to in the Title
Commitment (“Underlying Documents”), and a scaled and dimensioned plot showing
the location of any easements to be delivered to Buyer within 10 or
              days following the Date of Agreement. Buyer has 10 days from the
receipt of the Title Commitment, the Underlying Documents and the plot plan to
satisfy itself with regard to the condition of title. The disapproval by Buyer
of any monetary encumbrance, which by the terms of this Agreement is not to
remain against the Property after the Closing, shall not be considered a failure
of this contingency, as Seller shall have the obligation, at Seller’s expense,
to satisfy and remove such disapproved monetary encumbrance at or before the
Closing.  (g) Internationally omitted. Survey. Buyer has 30 or
                 days from the receipt of the Title Commitment and Underlying
Documents to satisfy itself with regard to any ALTA title supplement based upon
a survey prepared to American Land. Title Association (“ALTA”) standards for an
owner’s policy by a surveyor, showing the legal description and boundary lines
of the Property, any easements of record, and any improvements, poles,
structures and things located within 10 feet of either side of the Property
boundary lines. Ay such survey shall be prepared at Buyer’s direction and
expense. If Buyer has obtained a survey and approved the ALTA title supplement,
Buyer may elect within the period allowed for Buyer’s approval of a survey to
have and ALTA extended coverage owner’s from of title policy, in which event
Buyer shall pay any additional premium attributable thereto.  (h) Intentionally
omitted. Existing Leases and Tenancy Statements. Seller shall within 10 or
           days of the Date of Agreement provide both Buyer and Escrow Holder
with legible copies of all lease, subleases or rental arrangements
(collectively, “Existing Leases”) affecting the Property, and with a tenancy
statement (“Estoppel Certificate”) in the latest form or equivalent to that
published by the AIR, executed by Seller and/or each tenant and subtenant of the
Property. Seller shall use its best efforts to have each tenant complete and
execute an Estoppel Certificate. If any tenant fails or refuses to provide an
Existing Leases and Estoppel Certificates to satisfy itself with regard to the
Estoppels Certificate for that tenancy. Buyer has 10 days from the receipt of
said Existing Leases and Estoppel Certificates to satisfy itself with regarding
to the Existing Leases and any other tenancy issues.  (i) Intentionally omitted.
Owner’s Association. Seller shall within 10 or               days of the Date of
Agreement provide Buyer with a statement and transfer package from any owner’s
association servicing the Property. Such transfer package shall at a minimum
include: copies of the association’s bylaws, articles of incorporation, current
budget and financial statement. Buyer has 10 days from the receipt of such
documents to satisfy itself with regard to the association.  INITIALS INITIALS
©2003 - AIR COMMERCIAL REAL ESTATE ASSOCIATION FORM OFA-9-8/11E PAGE 4 OF 11

 


[g13861kui005.gif]

(j) Intentionally omitted. Other Agreements. Seller shall within 10 or
                  days of the Date of Agreement provide Buyer with legible
copies of all other agreements (“Other Agreements”) known to Seller that will
affect the Property after Closing. Buyer has 10 days from the receipt of said
Other Agreements to satisfy itself with regard to such Agreements.  (k)
Intentionally omitted. Financing. If paragraph 5 hereof dealing with a financing
contingency has not been stricken, the satisfaction or waiver of such New Loan
contingency.  (l) Intentionally omitted. Existing Notes. If paragraph 3.1(c) has
not been stricken, Seller shall within 10 or                       days of the
Date of Agreement provide Buyer with legible copies of the Existing Notes,
Existing Deeds of Trust and related agreements (collectively “Loan Documents”)
to which the Property will remain subject after the Closing. Escrow Holder shall
promptly request from the holders of the Existing Notes a beneficiary statement
(“Beneficiary Statement”) confirming: (1) the amount of the unpaid principal
balance, the current interest rate, and the date to which interest is paid, and
(2) the nature and amount of any impounds held by the beneficiary in connection
with such loan. Buyer has 10 or                       days from the receipt of
the Loan Documents and Beneficiary Statements to satisfy itself with regard to
such financing. Buyer’s obligation to close is conditioned upon Buyer being able
to purchase the Property without acceleration or change in the terms of any
Existing Notes or charges to Buyer except as otherwise provided in this
Agreement or approved by Buyer, provided, however, Buyer shall pay the transfer
fee referred to in paragraph 3.2 hereof. Likewise if Seller is to carry back a
Purchase Money Note then Seller shall within 10 or                        days
of the Date of Agreement provide Buyer with a copy of the proposed Purchase
Money Note and Purchase Money Deed of Trust.  Buyer has 10 or                   
days from the receipt of such documents to satisfy itself with regard to the
form and content thereof.  (m) Intentionally omitted. Personal Property. In the
event that any personal property is included in the Purchase Price, Buyer has 10
or                      days from the Date of Agreement to satisfy itself with
regard to the title condition of such personal property. Seller recommends that
Buyer obtain a UCC 1 report. Any such report shall be paid for by Buyer. Seller
shall provide Buyer copies of any liens or encumbrances affecting such personal
property that is aware of within 10 or                       days of the Date of
Agreement.  (n) Destruction, Damage or Loss. There shall not have occurred prior
to the Closing, a destruction of, or damage or loss to, the Property or any
portion thereof, from any cause whatsoever, which would cost more than
$10,000.00 to repair or cure. If the cost of repair or cure is $10,000.00 or
less, Seller shall repair or cure the loss prior to the Closing. Buyer shall
have the option, within 10 days after receipt of written notice of a loss
costing more than $10,000.00 to repair or cure, to either terminate this
Agreement or to purchase the Property notwithstanding such loss, but without
deduction or offset against the Purchase Price as provided in this clause (n).
If the cost to repair or cure is more than $10,000.00, and Buyer does not elect
to terminate this Agreement, Buyer shall be entitled to any insurance proceeds
applicable to such loss including without limitation, a deduction against the
Purchase Price in an amount equal to the reasonable cost of the repair or cure
which exceeds the insurance proceeds applicable to such loss (including without
limitation, any deductibles or insurance proceeds payable to Seller’s lenders)).
Seller shall provide Buyer and Escrow Holder with written notice of any
destruction of, damage or loss to the Property within one (1) business day
following the date on which the Seller learns of of the same (but in all events
at least one (1) business day before the Closing), which notice shall, to the
extent possible, include a reasonably detailed description of the destruction,
damage or loss. Unless otherwise notified in writing, Escrow Holder shall assume
no such destruction, damage or loss has occurred prior to Closing.  (o) Material
Change. Buyer shall have 10 days following receipt of written notice of a
Material Change within which to satisfy itself with regard to such change.
“Material Change” shall mean a substantial adverse change in the use, occupancy,
tenants, title, or condition of the Property that occurs after the date of this
offer and prior to the Closing. Unless otherwise notified in writing, Escrow
Holder shall assume that no Material Change has occurred prior to the Closing. 
(p) Seller Performance. The delivery of all documents and the due performance by
Seller of each and every undertaking and agreement to be performed by Seller
under this Agreement.  (q) Intentionally omitted. Brokerage Fee. Payment at the
Closing of such brokerage fee as is specified in this Agreement-or later written
instructions to Escrow Holder executed by seller and Brokers (“Brokerage Fee”).
It is agreed by the Parties and Escrow Holder that Brokers are a third party
beneficiary of this Agreement insofar as the Brokerage Fee is concerned, and
that no change shall be made with respect to the payment of the Brokerage Fee
specified in this Agreement, without the written consent of Brokers.  9.2 All of
the contingencies specified in subparagraphs (a) through (m) of paragraph 9.1
are for the benefit of, and may be waived by, Buyer, and may be elsewhere herein
referred to a “Buyer’s Contingencies.”  9.3 Intentionally omitted. If any of
Buyer’s Contingencies or any other matter subject to Buyer’s approval is
disapproved as provided for herein in a timely manner (“Disapproved Item”),
Seller shall have the right within 10 days following the receipt of notice of
Buyer’s disapproval to elect to cure such Disapproved Item prior to the Expected
Closing Date (“Seller’s Election”). Seller’s failure to give to Buyer within
such period, written notice of Seller’s commitment to cure such Disapproved Item
on or before the Expected Closing Date shall be conclusively presumed to be
Seller’s Election not to cure such Disapproved Item, If Seller elects, either by
written notice or failure to give written notice, not to cure a Disapproved
Item. Buyer shall have the right, within 10 days after Seller’s Election to
either accept title to the Property subject to such Disapproved Item, or to
terminate this Agreement. Buyer’s failure to notify Seller in writing of Buyer’s
election to accept title to the Property subject to the Disapproved Item without
deduction or offset shall constitute Buyer’s election to terminate this
Agreement. Unless expressly provided otherwise herein, Seller’s right to cure
shall not apply to the remediation of Hazardous Substance Conditions or to the
Financing Contingency. Unless the Parties mutually instruct otherwise, if the
time periods for the satisfaction of contingencies or for Seller’s and Buyer’s
elections would expire on a date after the Expected Closing Date, the Expected
Closing Date shall be deemed extended for 3 business days following the
expiration of: (a) the applicable contingency period(s), (b) the period within
which the Seller may elect to cure the Disapproved Item, or (c) if Seller elects
not to cure, the period within which Buyer may elect to proceed with this
transaction, whichever is later.  9.4 Buyer understands and agree that until
such time as all Buyer’s Contingencies have been satisfied or waived, Seller
and/or its agents may solicit, entertain and/or accept back-up offers to
purchase the Property.  9.5 The Parties acknowledge that extensive local, state
and Federal legislation establish broad liability upon owners and/or users of
real property for the investigation and remediation of Hazardous Substances. The
determination of the existence of a Hazardous Substance Condition and the
evaluation of the impact of such a condition are highly technical and beyond the
expertise of Brokers. The Parties acknowledge that they have been advised by
Brokers to consult their own technical and legal experts with respect to the
possible presence of Hazardous Substances on the Property or adjoining
properties, and Buyer and Seller are not relying upon any investigation by or
statement of Brokers with respect thereto. The parties hereby assume all
responsibility for the impact of such Hazardous Substances upon their respective
interests herein.  10. Documents Required at or Before Closing:  10.1 Five days
prior Prior to the Closing date Escrow Holder shall obtain an updated Title
Commitment concerning the Property from the Title Company and provide copies
thereof to each of the Parties.  10.2 Seller shall deliver to Escrow Holder in
time for delivery to Buyer at the Closing: ©2003 - AIR COMMERCIAL REAL ESTATE
ASSOCIATION FORM OFA-9-8/11E PAGE 5 OF 11

 


[g13861kui006.gif]

(a) Grant or general warranty deed, duly executed and in recordable form,
conveying fee title to the Property to Buyer, substantially in the form attached
hereto and incorporated herein as Exhibit “B.”  (b) Intentionally omitted.  If
applicable, the Beneficiary Statements concerning Existing Note (s).  (C)
Intentionally omitted. If applicable, the Existing Leases and Other Agreements
together with duly executed assignment there of by Seller and Buyer.  The
assignment Leases shall be on the most recent Assignment and Assumption of
Lessor’s Interest in Lease form published by the AIR or its equivalent.  (d)
Intentionally omitted.  If applicable, Estoppel Certificates executed by Seller
and/or the tenant(s) of the property.  (e) An affidavit executed by Seller to
the effect that Seller is not a “foreign person” within the meaning of Internal
Revenue Code Section 1445 or successor statutes. If Seller does not provide such
affidavit in form reasonably satisfactory to Buyer at least 3 business days
prior to the Closing, Escrow Holder shall at the Closing deduct from Seller’s
proceeds and remit to the Internal Revenue Service such sum as is required by
applicable Federal law with respect to purchases from foreign sellers.  (f) If
the Property is located in California, an affidavit executed by Seller to the
effect that Seller is not a “nonresident” within the meaning of California
Revenue and Tax Code Section 18662 or successor statutes. If Seller does not
provide such affidavit in form reasonably satisfactory to Buyer at least 3
business days prior to the Closing, Escrow Holder shall at the Closing deduct
from Seller’s proceeds and remit to the Franchise Tax Board such sum as is
required by such statute.  (g) If applicable, a bill of sale, duly executed,
conveying title to any included personal property to Buyer.  (h) If the Seller
is a corporation, a duly executed corporate resolution authorizing the execution
of this Agreement and the sale of the Property.  10.3 Buyer shall deliver to
Seller through Escrow:  (a) The cash portion of the Purchase Price and such
additional sums as are required of Buyer under this Agreement shall be deposited
by Buyer with Escrow Holder, by federal funds wire transfer, or any other method
acceptable to Escrow Holder in immediately collectable funds, no later than
2:00 P.M. on the business day prior to the Expected Closing Date provided,
however, that Buyer shall not be required to deposit such monies into Escrow if
at the time set for Closing Seller is in default or has indicated that it will
not perform any of its obligations hereunder.  (b) Intentionally omitted. If a
Purchase Money Note and Purchase Money Deed of Trust are called for by this
Agreement, the duly executed originals of those documents, the Purchase Money
Deed of Trust being in recordable form, together with evidence of fire insurance
on the improvement in the amount of the full replacement cost naming Seller as a
mortgage loss payee, and a real estate tax service contract (at Buyer’s
expense), assuring Seller of notice of the status of real property taxes during
the life Purchase Money Note.  (c) Intentionally omitted. The Assignment and
Assumption of Lessor’s Interest in Lease form specified in paragraph
10.2(c) above, duly executed by Buyer.  (d) Intentionally omitted. Assumptions
duly executed by Buyer of the obligations of Seller that accrue after Closing
under any other Agreements.  (e) Intentionally omitted. If applicable, a written
assumption duly executed by Buyer of the loan documents with respect to Existing
Notes.  (f) If the Buyer is a corporation, a duly executed corporate resolution
authorizing the execution of this Agreement and the purchase of the Property. 
10.4 At Closing, Escrow Holder shall cause to be issued to Buyer a standard
coverage (or ALTA extended, if elected pursuant to 9.1(g)) owner’s form policy
of title insurance effective as of the Closing, issued by the Title Company in
the full amount of the Purchase Price, insuring title to the Property vested in
Buyer, subject only to the exceptions approved by Buyer.  In the event there is
a Purchase Money Deed of Trust in this transaction, the policy of title
insurance shall be a joint protection policy insuring both Buyer and Seller. 
IMPORTANT: IN A PURCHASE OR EXCHANGE OF REAL PROPERTY, IT MAY BE ADVISABLE TO
OBTAIN TITLE INSURANCE IN CONNECTION WITH THE CLOSE OF ESCROW SINCE THERE MAY BE
PRIOR RECORDED LIENS AND ENCUMBRANCES WHICH AFFECT YOUR INTEREST IN THE PROPERTY
BEING ACQUIRED. A NEW POLICY OF TITLE INSURANCE SHOULD BE OBTAINED IN ORDER TO
ENSURE YOUR INTEREST IN THE PROPERTY THAT YOU ARE ACQUIRING.  11. Prorations and
Adjustments.  11.1 Taxes. Applicable real property taxes and special assessment
bonds shall be prorated through Escrow as of the date of the Closing, based upon
the latest tax bill available. Buyer agrees to pay The Parties agree to prorate
as of the Closing any taxes assessed against the Property by supplemental bill
levied by reason of events occurring prior to the Closing. Payment of the
prorated amount shall be made promptly in cash upon receipt of a copy of any
supplemental bill.  11.2 Intentionally omitted.  Insurance.  WARNING: Any
insurance which Seller may have maintained will terminate on the Closing. Buyer
is advised to obtain appropriate insurance to cover the property.  11.3
Intentionally omitted. Rentals, Interest and Expenses. Scheduled rentals,
interest on Existing Notes, utilities, and operating expenses shall be prorated
as of the date of Closing. The parties agree to promptly adjust between
themselves outside of Escrow any rents received after the Closing.  11.4
Intentionally omitted.  Security Deposit.  Security Deposits held by Seller
shall be given to Buyer as a credit to the cash required of Buyer at the
Closing.  11.5 Intentionally omitted. Post Closing Matters. Any item to be
prorated that is not determined or determinable at the Closing shall be promptly
adjusted by the Parties by appropriate cash payment outside of the Escrow when
the amount due is determined.  11.6 Intentionally omitted. Variations in
Existing Note Balances. In the event that Buyer is purchasing the property
subject to an Existing Deed of Trust(s), and in the event that a Beneficiary
Statement as to the applicable Existing Note(s) discloses that the unpaid
principal balance of such Existing Note(s) at the closing will be more or less
then the amount set forth in paragraph 3.1(c) hereof (“Existing Note
Variation”), then the purchase Money Note(s) shall be reduced or increased by an
amount equal to such Existing Note Variation. If there is to be no purchase
Money Note, the cash required at the Closing per paragraph 3.1(a) shall be
reduced or increased by the amount of such Existing Note Variation.  11.7
Intentionally omitted. Variations in New Loan Balance.  In the event Buyer is
obtaining a New Loan and the amount ultimately obtained exceeds the amount set
forth in paragraph 5.1, then the amount of the Purchase Money Note, if any,
shall be reduced by the amount of such excess.  11.8 Intentionally omitted.
Owner’s Association Fees. Escrow Holder shall: (i) bring Seller’s account with
the association current and pay any delinquencies or transfer fees from Seller’s
proceeds, and (ii) pay any up front fees required by the association from
Buyer’s funds.  12. Representations and Warranties of Seller and Disclaimers. 
12.1 Seller’s warranties and representations shall survive the Closing and
delivery of the deed for a period of 3 years, and, are true, material and relied
upon by Buyer and Brokers in all respects. Seller hereby makes the following
warranties and representations to Buyer and Brokers: (a) Authority of Seller.
Seller is the owner of the Property and/or has the full right, power and
authority to sell, convey and transfer the Property to Buyer as provided herein,
and to perform Seller’s obligations hereunder. ©2003 - AIR COMMERCIAL REAL
ESTATE ASSOCIATION FORM OFA-9-8/11E INITIALS INITIALS PAGE 6 OF 11

 


[g13861kui007.gif]

(b) Maintenance During Escrow and Equipment Condition At Closing. Except as
otherwise provided in paragraph 9.1(n) hereof, Seller shall maintain the
Property until the Closing in its present condition, ordinary wear and tear
excepted.  (c) Hazardous Substances/Storage Tanks. Seller has no knowledge,
except as otherwise disclosed to Buyer in writing, of the existence or prior
existence on the Property of any Hazardous Substance, nor of the existence or
prior existence of any above or below ground storage tank.  (d) Compliance.
Seller has no knowledge of any aspect or condition of the Property which
violates applicable laws, rules, regulations, codes or covenants, conditions or
restrictions, or of improvements or alterations made to the Property without a
permit where one was required, or of any unfulfilled order or directive of any
applicable governmental agency or casualty insurance company requiring any
investigation, remediation, repair, maintenance or improvement be performed on
the Property.  (e) Changes in Agreements. Prior to the Closing, Seller will not
violate or modify any Existing Lease or Other Agreement, or create any new
leases or other agreements affecting the Property, without Buyer’s written
approval, which approval will not be unreasonably withheld.  (f) Possessory
Rights. Seller has no knowledge that anyone will, at the Closing, have any right
to possession of the Property, except as disclosed by this Agreement or
otherwise in writing to Buyer (g) Mechanics’ Liens. There are no unsatisfied
mechanics’ or materialmens’ lien rights concerning the Property.  (h) Actions,
Suits or Proceedings. Seller has no knowledge of any actions, suits or
proceedings pending or threatened before any commission, board, bureau, agency,
arbitrator, court or tribunal that would affect the Property or the right to
occupy or utilize same.  (i) Notice of Changes. Seller will promptly notify
Buyer and Brokers in writing of any Material Change (see paragraph 9.1(o))
affecting the Property that becomes known to Seller prior to the Closing.  (j)
Intentionally omitted. No Tenant Bankruptcy Proceedings. Seller has no notice or
knowledge that any tenant of the Property is the subject of a bankruptcy or
insolvency proceeding.  (k) No Seller Bankruptcy Proceedings. Seller is not the
subject of a bankruptcy, insolvency or probate proceeding.  (I) Intentionally
omitted. Personal Property. Seller has no knowledge that anyone will, at the
Closing, have any right to possession of any personal property included in the
Purchase Price nor knowledge of any liens or encumbrances affecting such
personal property, except as disclosed by this Agreement or otherwise in writing
to Buyer.  12.2 Buyer hereby acknowledges that, except as otherwise stated in
this Agreement, Buyer is purchasing the Property in its existing condition and
will, by the time called for herein, make or have waived all inspections of the
Property Buyer believes are necessary to protect its own interest in, and its
contemplated use of, the Property. The Parties acknowledge that, except as
otherwise stated in this Agreement, no representations, inducements, promises,
agreements, assurances, oral or written, concerning the Property, or any aspect
of the occupational safety and health laws, Hazardous Substance laws, or any
other act, ordinance or law, have been made by either Party or Brokers, or
relied upon by either Party hereto.  12.3 Intentionally omitted. In the event
that Buyer learns that a Seller representations or warranty might be untrue
prior to the Closing, and Buyer elects to purchase the Property anyway then, and
in that event, Buyer waives any right that it may have to bring an action or
proceeding against Seller or Brokers regarding said representation or warranty. 
12.4 Any environmental reports, soils reports, surveys, and other similar
documents which were prepared by third party consultants and provided to Buyer
by Seller or Seller’s representatives, have been delivered as an accommodation
to Buyer and without any representation or warranty as to the sufficiency,
accuracy, completeness, and/or validity of said documents, all of which Buyer
relies on at its own risk. Seller believes said documents to be accurate, but
Buyer is advised to retain appropriate consultants to review said documents and
investigate the Property.  13. Possession.  Possession of the Property shall be
given to Buyer at the Closing subject to the rights of tenants under Existing
Leases.  14. Buyer’s Entry.  At any time during the Escrow period, Buyer, and
its agents and representatives, shall have the right at reasonable times and
subject to rights of tenants, to enter upon the Property for the purpose of
making inspections and tests specified in this Agreement. No destructive testing
shall be conducted, however, without Seller’s prior approval which shall not be
unreasonably withheld. Following any such entry or work, unless otherwise
directed in writing by Seller, Buyer shall return the Property to the condition
it was in prior to such entry or work, including the recompaction or removal of
any disrupted soil or material as Seller may reasonably direct. All such
inspections and tests and any other work conducted or materials furnished with
respect to the Property by or for Buyer shall be paid for by Buyer as and when
due and Buyer shall indemnify, defend, protect and hold harmless Seller and the
Property of and from any and all claims, liabilities, losses, expenses
(including reasonable attorneys’ fees), damages, including those for injury to
person or property, arising out of or relating to any such work or materials or
the acts or omissions of Buyer, its agents or employees in connection therewith;
provided however, that Buyer shall have no obligation to indemnify, defend or
protect or hold Seller harmless from any conditions which already exist on,
under or about the Property which are discovered as a result of such acts or
omissions of Buyer, its members, officers, agents or employees in connection
therewith, except to the extent that such conditions are excerbated by Buyer. 
15. Further Documents and Assurances.  The Parties shall each, diligently and in
good faith, undertake all actions and procedures reasonably required to place
the Escrow in condition for Closing as and when required by this Agreement. The
Parties agree to provide all further information, and to execute and deliver all
further documents, reasonably required by Escrow Holder or the Title Company. 
16. Attorneys’ Fees.  If any Party or Broker brings an action or proceeding
(including arbitration) involving the Property whether founded in tort, contract
or equity, or to declare rights hereunder, the Prevailing Party (as hereafter
defined) in any such proceeding, action, or appeal thereon, shall be entitled to
reasonable attorneys’ fees. Such fees may be awarded in the same suit or
recovered in a separate suit, whether or not such action or proceeding is
pursued to decision or judgment. The term “Prevailing Party” shall include,
without limitation, a Party or-Broker who substantially obtains or defeats the
relief sought, as the case may be, whether by compromise, settlement, judgment,
or the abandonment by the other Party or Broker of its claim or defense. The
attorneys’ fees award shall not be computed in accordance with any court fee
schedule, but shall be such as to fully reimburse all attorneys’ fees reasonably
incurred.  17. Prior Agreements/Amendments.  17.1 This Agreement supersedes any
and all prior agreements between Seller and Buyer regarding the Property.  17.2
Amendments to this Agreement are effective only if made in writing and executed
by Buyer and Seller.  18. Broker’s Rights.  18.1 Intentionally omitted. If this
sale is not consummated due to the default of either the Buyer or Seller, the
defaulting Party shall be liable to and shall pay to Brokers the Brokerage Fee
that Brokers would have received had the sale been consummated. If Buyer is the
defaulting party, payment of said Brokerage Fee is in addition to any obligation
with respect to liquidated or other damages.  18.2 Intentionally omitted. Upon
the Closing, Brokers are authorized to publicize the facts of this transaction. 
19. Notices.  PAGE 7 OF 11 INITIALS INITIALS ©2003 - AIR COMMERCIAL REAL ESTATE
ASSOCIATION FORM OFA-9-8/11E

 


[g13861kui008.gif]

19.1 Whenever any Party, Escrow Holder or Brokers herein shall desire to give or
serve any notice, demand, request, approval, disapproval or other communication,
each such communication shall be in writing and shall be delivered personally,
by messenger or by mail, postage prepaid, to the address set forth in this
Agreement or by facsimile transmission.  19.2 Service of any such communication
shall be deemed made on the date of actual receipt if personally delivered. Any
such communication sent by regular mail shall be deemed given 48 hours after the
same is mailed. Communications sent by United States Express Mail or overnight
courier that guarantee next day delivery shall be deemed delivered 24 hours
after delivery of the same to the Postal Service or courier. Communications
transmitted by facsimile transmission shall be deemed delivered upon telephonic
confirmation of receipt (confirmation report from fax machine is sufficient),
provided a copy is also delivered via delivery or mail. If such communication is
received on a Saturday, Sunday or legal holiday, it shall be deemed received on
the next business day.  19.3 Any Party or Broker hereto may from time to time,
by notice in writing, designate a different address to which, or a different
person or additional persons to whom, all communications are thereafter to be
made. The attorney for any party may give a notice on behalf of its client and
any such notice shall be deemed to have been given from the attorney’s client. 
20. Intentionally omitted. Duration-of-Offer.  20.1 If this offer is not
accepted by Seller on or before 5:00 P.M. according to the time standard
applicable to the city of on the date of it shall be deemed automatically
revoked.  20.2 Intentionally omitted. The acceptance of this offer, or of any
subsequent counteroffer hereto, that creates an agreement between the Parties as
described in paragraph 1.2, shall be deemed made upon delivery to the other
Party or either Broker herein of a duty executed writing unconditionally
accepting the last outstanding offer or counteroffer.  21. LIQUIDATED DAMAGES.
(This Liquidated Damages paragraph is applicable only if initialed by both
Parties). THE PARTIES AGREE THAT IT WOULD BE IMPRACTICABLE OR EXTREMELY
DIFFICULT TO FIX, PRIOR TO SIGNING THIS AGREEMENT, THE ACTUAL DAMAGES WHICH
WOULD BE SUFFERED BY SELLER IF BUYER FAILS TO PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT. THEREFORE, IF, AFTER THE SATISFACTION OR WAIVER OF ALL CONTINGENCIES
PROVIDED FOR THE BUYER’S BENEFIT, BUYER BREACHES THIS AGREEMENT, SELLER SHALL BE
ENTITLED TO LIQUIDATED DAMAGES IN THE AMOUNT OF $100,000.00. UPON PAYMENT OF
SAID SUM TO SELLER, BUYER SHALL BE RELEASED FROM ANY FURTHER LIABILITY TO
SELLER, AND ANY ESCROW CANCELLATION FEES AND TITLE COMPANY CHARGES SHALL BE PAID
BY SELLER.  Buyer Initials       Seller Initials 22. ARBITRATION OF DISPUTES.
(ThisArbitrationofDisputesparagraphisapplicableonlyifinitiatedbybothParties.) 
22.1 ANY CONTROVERSY AS TO WHETHER SELLER IS ENTITLED TO THE LIQUIDATED DAMAGES
AND/OR BUYER IS ENTITLED TO THE RETURN OF DEPOSIT MONEY, SHALL BE DETERMINED BY
BINDING ARBITRATION BY, AND UNDER THE COMMERCIAL RULES OF THE AMERICAN
ARBITRATION ASSOCIATION (“COMMERCIAL RULES”). ARBITRATION HEARINGS SHALL BE HELD
IN THE COUNTY WHERE THE PROPERTY IS LOCATED. ANY SUCH CONTROVERSY SHALL BE
ARBITRATED BY 3 ARBITRATORS WHO SHALL BE IMPARTIAL REAL ESTATE BROKERS WITH AT
LEAST 5 YEARS OF FULL TIME EXPERIENCE IN BOTH THE AREA WHERE THE PROPERTY IS
LOCATED AND THE TYPE OF REAL ESTATE THAT IS THE SUBJECT OF THIS AGREEMENT. THEY
SHALL BE APPOINTED UNDER THE COMMERCIAL RULES. THE ARBITRATORS SHALL HEAR AND
DETERMINE SAID CONTROVERSY IN ACCORDANCE WITH APPLICABLE LAW, THE INTENTION OF
THE PARTIES AS EXPRESSED IN THIS AGREEMENT AND ANY AMENDMENTS THERETO, AND UPON
THE EVIDENCE PRODUCED AT AN ARBITRATION HEARING. PRE-ARBITRATION DISCOVERY SHALL
BE PERMITTED IN ACCORDANCE WITH THE COMMERCIAL RULES OR STATE LAW APPLICABLE TO
ARBITRATION PROCEEDINGS. THE AWARD SHALL BE EXECUTED BY AT LEAST 2 OF THE 3
ARBITRATORS, BE RENDERED WITHIN 30 DAYS AFTER THE CONCLUSION OF THE HEARING, AND
MAY INCLUDE ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY PER PARAGRAPH 16
HEREOF. JUDGMENT MAY BE ENTERED ON THE AWARD IN ANY COURT OF COMPETENT
JURISDICTION NOTWITHSTANDING THE FAILURE OF A PARTY DULY NOTIFIED OF THE
ARBITRATION HEARING TO APPEAR THEREAT.  22.2 BUYER’S RESORT TO OR PARTICIPATION
IN SUCH ARBITRATION PROCEEDINGS SHALL NOT BAR SUIT IN A COURT OF COMPETENT
JURISDICTION BY THE BUYER FOR DAMAGES AND/OR SPECIFIC PERFORMANCE UNLESS AND
UNTIL THE ARBITRATION RESULTS IN AN AWARD TO THE SELLER OF LIQUIDATED
DAMAGES, IN WHICH EVENT SUCH AWARD SHALL ACT AS A BAR AGAINST ANY ACTION BY
BUYER FOR DAMAGES AND/OR SPECIFIC PERFORMANCE.  22.3 NOTICE: BY INITIALING IN
THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE ARISING OUT OF THE MATTERS
INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION DECIDED BY NEUTRAL
ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU ARE GIVING UP ANY RIGHTS YOU
MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY TRIAL. BY
INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR JUDICIAL RIGHTS TO
DISCOVERY AND APPEAL, UNLESS SUCH RIGHTS ARE SPECIFICALLY INCLUDED IN THE
“ARBITRATION OF DISPUTES” PROVISION. IF YOU REFUSE TO SUBMIT TO ARBITRATION
AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE UNDER THE
AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR AGREEMENT TO THIS
ARBITRATION PROVISION IS VOLUNTARY.  PAGE 8 OF 11  INITIALS INITIALS ©2003 - AIR
COMMERCIAL REAL ESTATE ASSOCIATION FORM OFA-9-8/11E

 


[g13861kui009.gif]

19.1 Whenever any Party, Escrow Holder or Brokers herein shall desire to give or
serve any notice, demand, request, approval, disapproval or other communication,
each such communication shall be in writing and shall be delivered personally,
by messenger or by mail, postage prepaid, to the address set forth in this
Agreement or by facsimile transmission.  19.2 Service of any such communication
shall be deemed made on the date of actual receipt if personally delivered. Any
such communication sent by regular mail shall be deemed given 48 hours after the
same is mailed. Communications sent by United States Express Mail or overnight
courier that guarantee next day delivery shall be deemed delivered 24 hours
after delivery of the same to the Postal Service or courier. Communications
transmitted by facsimile transmission shall be deemed delivered upon telephonic
confirmation of receipt (confirmation report from fax machine is sufficient),
provided a copy is also delivered via delivery or mail. If such communication is
received on a Saturday, Sunday or legal holiday, it shall be deemed received on
the next business day.  19.3 Any Party or Broker hereto may from time to time,
by notice in writing, designate a different address to which, or a different
person or additional persons to whom, all communications are thereafter to be
made. The attorney for any party may give a notice on behalf of its client and
any such notice shall be deemed to have been given from the attorney’s client. 
20. Intentionally omitted. Duration of Offer.  20.1 If this offer is not
accepted by Seller on or before 5:00 P.M. according to the time standard
applicable to the city of  
                                                                                          on
the date
of                                                                                              
it shall be deemed automatically revoked.  20.2 Intentionally omitted. The
acceptance of this offer, or of any subsequent counteroffer hereto, that creates
an agreement between the Parties as described in paragraph 1.2, shall be deemed
made upon delivery to the other Party or either Broker herein of a duly executed
writing unconditionally accepting the last outstanding offer or counteroffer. 
21. LIQUIDATED DAMAGES. (This Liquidated Damages paragraph is applicable only if
initialed by both Parties)  THE PARTIES AGREE THAT IT WOULD BE IMPRACTICABLE OR
EXTREMELY DIFFICULT TO FIX, PRIOR TO SIGNING THIS AGREEMENT, THE ACTUAL DAMAGES
WHICH WOULD BE SUFFERED BY SELLER IF BUYER FAILS TO PERFORM ITS OBLIGATIONS
UNDER THIS AGREEMENT. THEREFORE, IF, AFTER THE SATISFACTION OR WAIVER OF ALL
CONTINGENCIES PROVIDED FOR THE BUYER’S BENEFIT, BUYER BREACHES THIS AGREEMENT,
SELLER SHALL BE ENTITLED TO LIQUIDATED DAMAGES IN THE AMOUNT OF $100,000.00.
UPON PAYMENT OF SAID SUM TO SELLER, BUYER SHALL BE RELEASED FROM ANY FURTHER
LIABILITY TO SELLER, AND ANY ESCROW CANCELLATION FEES AND TITLE COMPANY CHARGES
SHALL BE PAID BY SELLER.  Buyer Initials Seller Initials 22. ARBITRATION OF
DISPUTES. (This Arbitration of Disputes paragraph is applicable only if
initiated by both Parties.)  22.1 ANY CONTROVERSY AS TO WHETHER SELLER IS
ENTITLED TO THE LIQUIDATED DAMAGES AND/OR BUYER IS ENTITLED TO THE RETURN OF
DEPOSIT MONEY, SHALL BE DETERMINED BY BINDING ARBITRATION BY, AND UNDER THE
COMMERCIAL RULES OF THE AMERICAN ARBITRATION ASSOCIATION (“COMMERCIAL RULES”).
ARBITRATION HEARINGS SHALL BE HELD IN THE COUNTY WHERE THE PROPERTY IS LOCATED.
ANY SUCH CONTROVERSY SHALL BE ARBITRATED BY 3 ARBITRATORS WHO SHALL BE IMPARTIAL
REAL ESTATE BROKERS WITH AT LEAST 5 YEARS OF FULL TIME EXPERIENCE IN BOTH THE
AREA WHERE THE PROPERTY IS LOCATED AND THE TYPE OF REAL ESTATE THAT IS THE
SUBJECT OF THIS AGREEMENT. THEY SHALL BE APPOINTED UNDER THE COMMERCIAL RULES.
THE ARBITRATORS SHALL HEAR AND DETERMINE SAID CONTROVERSY IN ACCORDANCE WITH
APPLICABLE LAW, THE INTENTION OF THE PARTIES AS EXPRESSED IN THIS AGREEMENT AND
ANY AMENDMENTS THERETO, AND UPON THE EVIDENCE PRODUCED AT AN ARBITRATION
HEARING. PRE-ARBITRATION DISCOVERY SHALL BE PERMITTED IN ACCORDANCE WITH THE
COMMERCIAL RULES OR STATE LAW APPLICABLE TO ARBITRATION PROCEEDINGS. THE AWARD
SHALL BE EXECUTED BY AT LEAST 2 OF THE 3 ARBITRATORS, BE RENDERED WITHIN 30 DAYS
AFTER THE CONCLUSION OF THE HEARING, AND MAY INCLUDE ATTORNEYS’ FEES AND COSTS
TO THE PREVAILING PARTY PER PARAGRAPH 16 HEREOF. JUDGMENT MAY BE ENTERED ON THE
AWARD IN ANY COURT OF COMPETENT JURISDICTION NOTWITHSTANDING THE FAILURE OF A
PARTY DULY NOTIFIED OF THE ARBITRATION HEARING TO APPEAR THEREAT.  22.2 BUYER’S
RESORT TO OR PARTICIPATION IN SUCH ARBITRATION PROCEEDINGS SHALL NOT BAR SUIT IN
A COURT OF COMPETENT JURISDICTION BY THE BUYER FOR DAMAGES AND/OR SPECIFIC
PERFORMANCE UNLESS AND UNTIL THE ARBITRATION RESULTS IN AN AWARD TO THE SELLER
OF LIQUIDATED DAMAGES, IN WHICH EVENT SUCH AWARD SHALL ACT AS A BAR AGAINST ANY
ACTION BY BUYER FOR DAMAGES AND/OR SPECIFIC PERFORMANCE.  22.3 NOTICE: BY
INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE ARISING OUT
OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION DECIDED BY
NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU ARE GIVING UP ANY
RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY TRIAL.
BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR JUDICIAL RIGHTS TO
DISCOVERY AND APPEAL, UNLESS SUCH RIGHTS ARE SPECIFICALLY INCLUDED IN THE
“ARBITRATION OF DISPUTES” PROVISION. IF YOU REFUSE TO SUBMIT TO ARBITRATION
AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE UNDER THE
AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR AGREEMENT TO THIS
ARBITRATION PROVISION IS VOLUNTARY.  INITIALS INITIALS ©2003 - AIR COMMERCIAL
REAL ESTATE ASSOCIATION FORM OFA-9-8/11E

 


[g13861kui010.gif]

  WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION TO
NEUTRAL ARBITRATION.  Buyer initial   Seller Initial   23.  Miscellaneous. 
23.1  Binding Effect.  This Agreement shall be binding on the Parties without
regard to whether or not paragraphs 21 and 22 are initialed by both of the
Parties. Paragraphs 21 and 22 are each incorporated into this Agreement only if
initialed by both Parties at the time that the Agreement is executed.  23.2 
Applicable Law.  This Agreement shall be governed by, and paragraph 22.3 is
amended to refer to, the laws of the state in which the Property is located. 
23.3  Time of Essence.  Time is of the essence of this Agreement.  23.4 
Counterparts.  This Agreement may be executed by Buyer and Seller in
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Escrow Holder, after
verifying that the counterparts are identical except for the signatures, is
authorized and instructed to combine the signed signature pages on one of the
counterparts, which shall then constitute the Agreement.  23.5 Waiver of Jury
Trial.  THE PARTIES HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING INVOLVING THE PROPERTY OR ARISING OUT OF THIS AGREEMENT. 
23.6  Conflict.  Any conflict between the printed provisions of this Agreement
and the typewritten or handwritten provisions shall be controlled by the
typewritten or handwritten provisions.  23.7  See Addendum, Paragraph 3 1031
Exchange.  Both Seller and Buyer Agree to cooperate with each other in the event
that either or both wish to participate in a 1031 exchange. Any party initiating
an exchange shall bear all costs of such exchange.  23.8  Days.  Unless
otherwise specifically indicated to the contrary, the word “days” as used in
this Agreement shall mean and refer to calendar days.  24. Disclosures Regarding
The Nature of a Real Estate Agency Relationship.  Intentionally omitted.  24.1 
The Parties and Brokers agree that their relationship(s) shall be governed by
the principles set forth in the applicable sections of the California Civil
Code, as summarized in paragraph 24.2.  24.2  When entering into a discussion
with a real estate agent regarding a real estate transaction, a Buyer or Seller
should from the outset understand what type of agency relationship or
representation it has with the agent or agents in the transaction. Buyer and
Seller acknowledge being advised by the Brokers in this transaction, as
follows:    (a)  Seller’s Agent . A Seller’s agent under a listing agreement
with the Seller acts as the agent for the Seller only. A Seller’s agent or
subagent has the following affirmative obligations: (1) To the Seller. A
fiduciary duty of utmost care, integrity, honesty, and loyalty in dealings with
the Seller. (2) To the Buyer and the Seller: a. Diligent exercise of reasonable
skills and care in performance of the agent’s duties. b. A duty of honest and
fair dealing and good faith. c. A duty to disclose all facts known to the agent
materially affecting the value or desirability of the property that are not
known to, or within the diligent attention and observation of, the Parties. An
agent is not obligated to reveal to either Party any confidential information
obtained from the other Party which does not involve the affirmative duties set
forth above.  (b)  Buyer’s Agent. A Selling agent can, with a Buyer’s consent,
agree to act as agent for the Buyer only. In these situations, the agent is not
the Seller’s agent, even if by agreement the agent may receive compensation for
services rendered, either in full or in part from the Seller. An agent acting
only for a Buyer has the following affirmative obligations. (1) To the Buyer: A
fiduciary duty of utmost care, integrity, honesty, and loyalty in dealings with
the Buyer. (2) To the Buyer and the Seller : a. Diligent exercise of reasonable
skills and care in performance of the agent’s duties. b. A duty of honest and
fair dealing and good faith. c. A duty to disclose all facts know to the agent
materially affecting the value or desirability of the property that are not
known to, or within the diligent attention and observation of, the Parties. An
agent is not obligated to reveal to either Party any confidential information
obtained from the other Party which does not involve the affirmative duties set
forth above.  (c)  Agent Representing Both Seller and Buyer. A real estate
agent, either acting directly or through one or more associate licenses, can
legally be the agent of both the Seller and the Buyer in a transaction, but only
with the knowledge and consent of both the Seller and the Buyer. (1) In a dual
agency situation, the agent has the following affirmative obligations to both
the Seller and the Buyer: a. A fiduciary duty of utmost care, integrity, honest
and loyalty in the dealings with either Seller or the Buyer. b. Other duties to
the Seller and the Buyer as stated above in their respective sections (a) or
(b) of this paragraph 24.2. (2) In representing both Seller and Buyer, the agent
may not without the express permission of the respective Party, disclose to the
other Party that the Seller will accept a price less than the listing price or
that the Buyer will pay a price grater than the price offered. (3) The above
duties of the agent in a real estate transaction do not relieve a Seller or
Buyer from the responsibility to protect their own interests. Buyer and Seller
should carefully read all agreements to assure that they adequately express
their understanding of the transaction. A real estate agent is a person
qualified to advise about real estate. If legal or tax advice is desired,
consult a competent professional.  (d)  Further Disclosures. Throughout this
transaction Buyer and Seller may receive more than one disclosure, depending
upon the number o agents assisting in the transaction. Buyer and Seller should
each read its contents each time it is presented, considering the relationship
between them and the real estate in the agent in this transaction and that
disclosure. Brokers have no responsibility with respect to any default or breach
hereof by either Party. The Parties agree that no lawsuit or other legal
proceeding involving any breach of duty, error or omission relating to this
transaction may be brought against Broker more than one year or after the Date
of Agreement and that the liability (including court costs and attorneys’ feet),
of any Broker with respect to any broach of duty, error or omission relating to
this Agreement shall not exceed Agreement; provided, however, that the foregoing
limitation on misconduct of such Broker.  24.3  Confidential Information: Buyer
and Seller agree to identify to Brokers as “Confidential” any communication or
information given Brokers that is considered by such Party to be confidential. 
25. Construction of Agreement .  In construing this Agreement, all headings and
titles are for the convenience of the Parties only and shall not be considered a
part of this Agreement. Whenever required by the context, the singular shall
include the plural and vice versa. Unless otherwise specifically indicated to
the contrary, the word “days” as used in this Agreement shall mean and refer to
calendar days. This Agreement shall not be construed as if prepared by one of
the Parties, but rather according to its fair meaning as a whole, as if both
Parties had prepared it.  26 Additional Provisions:    Additional provisions of
this offer, if any, are as follows or are attached hereto by an addendum
consisting of paragraph  1 through 9. (If there are no additional provisions
write “NONE”.) INITIALS INITIALS ©2003 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM OFA-9-8/11E

 


[g13861kui011.gif]

WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION TO
NEUTRAL ARBITRATION.  Buyer initial   Seller Initial     23.  Miscellaneous. 
23.1 Binding Effect.  This Agreement shall be binding on the Parties without
regard to whether or not paragraphs 21 and 22 are initialed by both of the
Parties. Paragraphs 21 and 22 are each incorporated into this Agreement only if
initialed by both Parties at the time that the Agreement is executed.  23.2
Applicable Law.  This Agreement shall be governed by, and paragraph 22.3 is
amended to refer to, the laws of the state in which the Property is located. 
23.3 Time of Essence.  Time is of the essence of this Agreement.  23.4
Counterparts.  This Agreement may be executed by Buyer and Seller in
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Escrow Holder, after
verifying that the counterparts are identical except for the signatures, is
authorized and instructed to combine the signed signature pages on one of the
counterparts, which shall then constitute the Agreement.  23.5 Waiver of Jury
Trial. THE PARTIES HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING INVOLVING THE PROPERTY OR ARISING OUT OF THIS AGREEMENT. 
23.6 Conflict.  Any conflict between the printed provisions of this Agreement
and the typewritten or handwritten provisions shall be controlled by the
typewritten or handwritten provisions.  23.7 See Addendum, Paragraph 3  1031
Exchange. Both Seller and Buyer agree° to cooperate with each other in the event
that either or both wish to participate in a 1031 exchange. Any party initiating
an exchange shall bear all costs of such exchange.  23.8 Days.  Unless otherwise
specifically indicated to the contrary, the word “days” as used in this
Agreement shall mean and refer to calendar days.  24.  Disclosures Regarding The
Nature of a Real Estate Agency Relationship.  Intentionally omitted.  24.1 The
Parties and Brokers agree that their relationship(s) shall be governed by the
principles set forth in the applicable sections of the California Civil Code, as
summarized in paragraph 24.2.  24.2 When entering into a discussion with a real
estate agent regarding a real estate transaction, a Buyer or Seller should from
the outset understand what type of agency relationship or representation it has
with the agent or agents in the transactions. Buyer and Seller acknowledge being
advised by the Brokers in this transaction, as follows:    (a)  Seller’s Agent.
A Seller’s agent under a listing agreement with the Seller acts as the agent for
the Seller only. A Seller’s agent or subagent has the following affirmative
obligations: (1) To the Seller. A fiduciary duty of utmost care, integrity,
honesty, and loyalty in dealings with the Seller. (2) To the Buyer and the
Seller. a. Diligent exercise o   reasonable skills and care in performance of
the agent’s duties. b. A duty of honest and fair dealing and good faith. c. A
duty to disclose all facts known to the agent materially affecting the value or
desirability of the property that are not known to, or within the diligent
attention and observation of, the Parties. An agent is not obligated to reveal
to either Party any confidential information obtained from the other Party which
does not involve the affirmative duties set forth above.  (b)  Buyer’s Agent. A
selling agent can, with a Buyer’s consent, agree to act as agent for the Buyer
only. In these situations, the agent is not the Seller’s agent, even if by
agreement the agent may receive compensation for services rendered, either in
full or in part from the Seller. An agent acting only for a Buyer has the
following affirmative obligations. (1) To the Buyer: A fiduciary duty of utmost
care, integrity, honesty, and loyalty in dealings with the Buyer. (2) To the
Buyer and the Seller : a. Diligent exercise of reasonable skills and care in
performance of the agent’s duties. b. A duty of honest and fair dealing and good
faith. c. A duty to disclose all facts known to the agent materially affecting
the value or desirability of the property that are not known to, or within the
diligent attention and observation of, the Parties. An agent is not obligated to
reveal to either Party any confidential information obtained from the other
Party which does not involve the affirmative duties set forth above.  (c)  Agent
Representing Both Seller and Buyer. A real estate agent, either acting directly
or through one or more associate licenses, can legally be the agent of both the
Seller and the Buyer in a transaction, but only with the knowledge and consent
of both the Seller and the Buyer. (1) In a dual agency situation, the agent has
the following affirmative obligations to both the seller and the Buyer: a. A
fiduciary duty of utmost care, integrity, honesty and loyalty in the dealings
with either Seller or the Buyer. b. Other duties to the Seller and the Buyer as
stated above in their respective sections (a) or (b) of this paragraph 24.2.
(2). In representing both Seller and Buyer, the agent may not without the
express permission of the respective Party, disclose to the other Party that the
Seller will accept a price less than the listing price or that the Buyer will
pay a price greater than the price offered. (3) The above duties of the agent in
a real estate transaction do not relive a Seller or Buyer from the
responsibility to perfect their own interests. Buyer and Seller should carefully
read all agreements to assure that they adequately express their understanding
of the transaction. A real estate agent is a person qualified to advise about
real estate. If legal or tax advice is desired, consult a competent
professional.  (d)  Further Disclosure. Throughout this transaction Buyer and
Seller may receive more than one disclosure, depending upon the number o  
agents assisting in the transaction. Buyer and Seller should each read its
contents each time it is presented, considering the relationship between them
and the real estate agent in this transaction and that disclosure. Brokers have
no responsibility with respect to any default or breach hereof by either Party.
The Parties agree that no lawsuit or other legal proceeding involving any breach
of duty, error or omission relating to this transaction may be brought against
Broker more than one year after the Date of Agreement and that the liability
(including court costs and attorneys” fees, of any Broker with respect to any
broach of duty, error or omission relating to this Agreement shall not exceed
the fee received by such Broker pursuant to this Agreement; provided, however,
that the foregoing limitation on each Broker’s liability shall not be applicable
to any gross negligence or willful misconduct of such Broker. 24.3 Confidential
Information: Buyer and Seller agree to identify to Brokers as “Confidential” any
communication or information given Brokers that is considered by such Party to
be confidential. 25. Construction of Agreement.  In construing this Agreement,
all headings and titles are for the convenience of the Parties only and shall
not be considered a part of this Agreement. Whenever required by the context,
the singular shall include the plural and vice versa. Unless otherwise
specifically indicated to the contrary, the word “days” as used in this
Agreement shall mean and refer to calendar days. This Agreement shall not be
construed as if prepared by one of the Parties, but rather according to its fair
meaning as a whole, as if both Parties had prepared it. 26 Additional
Provisions: Additional provisions of this offer, if any, are as follows or are
attached hereto by an addendum consisting of paragraphs 1 through 9. (If there
are no additional provisions write “NONE”.) PAGE 9 OF 11 INITIALS INITIALS C1
2003 - AIR COMMERCIAL REAL ESTATE ASSOCIATION FORM OF A-9-8/11E

 


[g13861kui012.gif]

Also attached hereto are Exhibit A (Legal Description of the Property),
Exhibit B (the Form of Grant Deed), and Exhibit C (copy of the title commitment
for the Property) ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE
AIR COMMERCIAL REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL
SUFFICIENCY, LEGAL EFFECT, OR TAX CONSEQUENCES OF THIS AGREEMENT OR THE
TRANSACTION TO WHICH IT RELATES. THE PARTIES ARE URGED TO: 1. SEEK ADVICE OF
COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS AGREEMENT. 2. RETAIN
APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF THE PROPERTY.
SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE POSSIBLE PRESENCE
OF HAZARDOUS SUBSTANCES, THE ZONING OF, THE PROPERTY, THE INTEGRITY AND
CONDITION OF ANY STRUCTURES AND OPERATING SYSTEMS, AND THE SUITABILITY OF THE
PROPERTY FOR BUYER’S INTENDED USE. WARNING: IF THE PROPERTY IS LOCATED IN A
STATE OTHER THAN CALIFORNIA, CERTAIN PROVISIONS OF THIS AGREEMENT MAY NEED TO BE
REVISED TO COMPLY WITH THE LAWS OF THE STATE IN WHICH THE PROPERTY IS LOCATED.
NOTE: 1. THIS FORM IS NOT FOR USE IN CONNECTION WITH THE SALE OF RESIDENTIAL
PROPERTY. 2. IF THE BUYER IS A CORPORATION, IT IS RECOMMENDED THAT THIS
AGREEMENT BE SIGNED BY TWO CORPORATE OFFICERS. The undersigned Buyer offers and
agrees to buy the Property on the terms and conditions stated and acknowledges
receipt of a copy hereof. BROKER: BUYER: Supreme Indiana Operations, Inc.,
Delaware corporation Attn: By: Title: Date Address: Name Printed: Matthew W.
Title: Chief Financial Officer Telephone: Telephone: () Facsimile: () Facsimile:
() Email: Email: Federal ID No. By: Date: Broker/Agent DRE License #: Name
Printed: Title: Address: Telephone:() Facsimile:() Email: INITIALS ©2003 - AIR
COMMERCIAL REAL ESTATE ASSOCIATION FORM OFA-9-8/11E PAGE 10 OF 11

 


[g13861kui013.gif]

Federal ID No. 27. Acceptance. 27.1 Seller accepts the foregoing offer to
purchase the Property and hereby agrees to sell the Property to Buyer on the
terms and conditions therein specified. 27.2 Seller acknowledge that Brokers
have been retained to locate a Buyer and are the procuring cause of the purchase
and sale of the properly set forth in this Agreement. In consideration of real
estate brokerage service rendered by the Brokers, Sellers agrees to pay Brokers
a real estate Brokerage fee in a sum equal to % of the Purchase Price to be
divided between the Brokers as follows : Sellers Broker % and Buyers Broker %.
This Agreement shall serve as an irrecoverable instruction to Escrow Holder to
pay such Brokerage Fee to Brokers out of the proceeds accruing to the account of
Seller at the Closing. 27.3 Seller acknowledges receipt of a copy hereof and
authorizes the delivery of Broker to deliver a signed copy to Buyer. NOTE: A
PROPERTY INFORMATION SHEET IS REQUIRED TO BE DELIVERED TO BUYER BY SELLER UNDER
THIS AGREEMENT. BROKER: SELLER: BFG2011 Limited Liability Company, New Jersey
limited liability company, doing business in California as “22135 Alessandro,
LLC” Attn: By: Title: Date: 12.14.12 Address: Name Printed: William J. Barret
Title: President Telephone: ( ) Telephone: (732) 741 1500 Facsimile: ( )
Facsimile: ( ) Email: ( ) Email: [illegible] Federal ID No. By: Broker/Agent DRE
License #: Date: 12.14.12 Name Printed: Ann C. W. Green Title: Secretary
Address: 636, RIVER RD, FAIR HAVEN N J 07704 Telephone: (732) 741 1500
Facsimile: ( ) Email: [illegible] Federal ID No.: 45-1583871 NOTICE: These forms
are often modified to meet changing requirements of law and industry needs.
Always write or call to make sure you are utilizing the most current form: AIR
Commercial Real Estate Association, 800 W 6th Street, Suite 800, Los Angeles, CA
90017. Telephone No. (213) 687-8777. Fax No.: (213) 687-8616. © Copyright 2003
By AIR Commercial Real Estate Association. All rights reserved. No part of these
works may be reproduced in any form without permission in writing. INITIALS
INITIALS ©2003 - AIR COMMERCIAL REAL ESTATE ASSOCIATION FORM OFA-9-8/11 PAGE 11
OF 11

 


[g13861kui014.gif]

ADDENDUM TO STANDARD OFFER, AGREEMENT AND ESCROW INSTRUCTIONS FOR PURCHASE OF
REAL ESTATE THIS ADDENDUM TO STANDARD OFFER, AGREEMENT AND ESCROW INSTRUCTIONS
FOR PURCHASE OF REAL ESTATE (“Addendum”) is made and entered into as of this
13th of December, 2012 by and between BFG2011 LIMITED LIABILITY COMPANY, a New
Jersey limited liability company, doing business in California as “22135
ALESSANDRO, LLC” (“Seller”), and SUPREME INDIANA OPERATIONS, INC., a Delaware
corporation (“Buyer”), and is attached to and incorporated into that certain
Standard Offer, Agreement and Escrow Instructions for Purchase of Real Estate
(the “Form Agreement”). The Form Agreement and this Addendum are collectively
referred to as the “Agreement”. Except as otherwise defined herein, all
capitalized terms used herein shall have the meanings ascribed to them in the
Form Agreement. To the extent that the provisions of this Addendum are
inconsistent with the terms and conditions of the Form Agreement, the terms of
this Addendum shall control. 1. Independent Consideration. Buyer shall deliver
to Seller, concurrently with Buyer’s execution and delivery of this Agreement,
the sum of $100.00 as independent consideration (the “Independent
Consideration”) for Seller’s execution of this Agreement and granting to Buyer
the right to inspect the Property prior to the Inspection Deadline as provided
in this Agreement. The Independent Consideration shall be non-refundable to
Buyer in all circumstances (including any termination of this Agreement due to a
Seller default) and shall not be applicable to the Purchase Price at Closing. 2.
Date and Manner of Closing. Escrow Holder shall close the Escrow, provided that
all conditions to closing contained in this Agreement have been satisfied (or
deemed satisfied) or waived in writing, no later than 11:00 a.m. Pacific time on
December 20, 2012, by recording and delivering all documents and funds as set
forth in Paragraph 8 of the Form Agreement. 3. Costs of Transaction.
Notwithstanding any provision in this Agreement to the contrary, the parties
agree that Buyer shall be responsible for all costs and expenses relating to the
purchase and sale of the Property, including, without limitation: any county or
city transfer taxes relating to the purchase and sale of the Property; any
escrow charges; any recording fees; any title premium costs, any loan costs
(including, without limitation, any points or fees payable for any loan secured
by the Property, the Buyer’s title insurance policy, and the title insurance
policy for Buyer’s lender and any endorsements to any of the foregoing); any
brokerage commissions or finder’s fees relating to the purchase and sale of the
Property and the transactions contemplated herein; any diligence costs incurred
by Seller; and any costs incurred by Seller (including, without limitation,
attorneys’ fees) relating to or arising out of the preparation, negotiation and
closing of this Agreement and/or any other transactions contemplated under this
Agreement. This Paragraph 3 shall not be deemed to limit Paragraph 8.5 of the
Form Agreement. 4. Exchange. Either party may decide to have this transaction
qualify as part of a tax deferred exchange under Section 1031 of the Internal
Revenue Code, in which case the other party agrees to cooperate with such
exchange; provided, however, the exchanging party(ies) shall

 


[g13861kui015.gif]

 indemnify and hold the non-exchanging parties harmless from any additional
third party cost or expense incurred in connection with such exchange, and no
party will be required to any way act as a purchaser or seller of any property
other than the Property. This indemnity and hold- harmless shall survive the
Closing. The inability of any party to effect an exchange shall not relieve that
party of its obligation to conclude the transactions contemplated by this
Agreement. Subject to the preceding, this Agreement shall inure to the benefit
of and be binding upon the parties and their respective heirs, successors and
assigns. 5. AS-IS; Release. (a) It is expressly understood and agreed that Buyer
is acquiring the Property “AS-IS,” “WHERE-IS” and “WITH ALL FAULTS” in its
present state and condition, without any representations or warranties from
Seller of any kind whatsoever, either express or implied, except as specifically
provided in the Form Agreement. In particular, neither Seller nor any of
Seller’s employees, agents, or representatives (collectively, the “Seller
Parties”) has made any representation or warranty respecting the use, condition,
title, operation or management of the Property, or compliance with any
applicable laws relating to zoning, subdivision, planning, building, fire,
safety, earthquake, health or environmental matters, air quality, odors, the
presence or absence of toxic or hazardous waste or materials, or compliance with
any other covenants, conditions and restrictions (whether or not of record). No
patent or latent condition affecting the Property in any way shall give rise to
any right of damages, rescission, or otherwise against any of the Seller
Parties. (b) Upon the Closing, except as expressly set forth in the
Form Agreement, Buyer shall be deemed to have waived any and all objections to
the Property, including any physical, legal, structural, economic and
environmental characteristics and conditions of the Property, whether or not
such conditions would be disclosed by a reasonable and diligent inspection.
Except as expressly set forth in the Form Agreement, Buyer acknowledges that
none of the Seller Parties have made any representations, warranties or
agreements to or with Buyer on behalf of Seller as to any matters concerning the
Property. Buyer is relying solely upon its own inspection, investigation and
analysis of all of the foregoing matters in purchasing the Property. (c) Except
for breaches of Seller’s express representations, warranties and covenants
expressly set forth in the Form Agreement, from and after the Closing, Buyer
hereby waives, releases, remises, acquits, and forever discharges each of the
Seller Parties and their respective attorneys and agents, and their respective
partners and all of their managers, officers, directors, members, heirs,
successors, personal representatives and assigns, of, for and from any and all
action, suits, legal or administrative orders or proceedings, demands, damages,
punitive damages, loss, costs, liabilities and expenses, which concern or in any
way relate to the condition of the Property (including, without limitation, the
physical, legal, structural, economic or environmental condition), the existence
of any hazardous material thereon, or the release or threatened release of any
hazardous material therefrom, whether known or unknown, and whether existing
prior to, at or after the Closing, including, but not limited to, any claims,
causes of action, rights, liabilities and remedies under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C.
Section 9601 et seq., amended by the Superfund Amendment of 1996, 42 U.S.C.
9613, as the same may be further amended (“CERCLA”). It is the intention of the
parties pursuant to this release that any and all responsibilities and
obligations of each of the Seller Parties, and any and all rights, claims,
rights of action, causes of action, demands or legal rights of any kind of
Buyer, its successors, assigns or any affiliated entity of Buyer or of any
tenants of the Property, arising by virtue of the condition of the Property
(including, without limitation, the physical, legal, structural, economic or
environmental condition), the existence of any hazardous material thereon, or
any

 


[g13861kui016.gif]

release or threatened release of any hazardous material therefrom, whether known
or unknown, and whether existing prior to, at or after the Closing, including,
but not limited to, any claims, causes of action, rights, liabilities and
remedies under CERCLA, are by this release provision declared null and void and
of no present or future force and effect as to the parties. Subject to the
foregoing, Buyer expressly waives any and all rights, which it may have under
Section 1542 of the California Civil Code, which provides as follows: “A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN
BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.” SUBJECT TO THE FOREGOING, BUYER BEING AWARE OF SAID CODE SECTION,
HEREBY EXPRESSLY WAIVES ANY RIGHT IT MAY HAVE THEREUNDER, AS WELL AS UNDER ANY
OTHER STATUTE OR COMMON LAW PRINCIPLE OF SIMILAR EFFECT. BUYER The agreement of
the parties under this Paragraph 5 shall survive the Closing and shall not be
deemed merged into the grant deed. 6. Conditions to the Closing. Without
limiting or modifying any conditions set forth in the Form Agreement, the
parties acknowledge and agree that Buyer’s obligation to consummate the purchase
of the Property are subject to the satisfaction of the following additional
conditions: (a) The issuance of (or the unconditional commitment to issue) a
CLTA Standard Owner’s Policy of Title Insurance (“Title Policy”) by the Title
Company insuring the interest of Buyer as owner of the Property in the full
amount of the Purchase Price for the Property, showing title to the Property
vested in Buyer subject only to the matters set forth in the commitment for
title insurance attached hereto as Exhibit “C” and by this reference
incorporated herein. Without limiting the foregoing, Seller agrees that,
concurrently with the Close of Escrow and as a condition to the Close of Escrow,
Seller shall cause the deed of trust in favor of Rumson-Fair Haven Bank & Trust
encumbering the Property to be satisfied. In connection with this Paragraph
6(a), the parties acknowledge and reaffirm that Paragraph 4(d) of Rider 1 of the
Lease. (b) Seller’s execution and delivery of all of the documents and
instruments required to consummate this purchase and sale of the Property
(including, without limitation, any required grant deeds, certificates required
under Paragraph 10.2 of the Form Agreement and transfers of any licenses and/or
permits pursuant to which Seller is presently operating the Property). (c) The
accuracy of all of the representations and warranties in any material respect
made by Seller hereunder as of the Close of Escrow. (d) There has been no
material adverse change in the Property from or after the expiration of Buyer’s
Contingencies under Paragraph 9.1 of the Form Agreement.

 


[g13861kui017.gif]

(e) Buyer obtains financing for the purchase of the Property on terms and
conditions acceptable to Buyer. If and to the extent that any condition to
Buyer’s obligation to consummate the purchase of the Property fails to be
satisfied, then Buyer may either (i) waive such condition and proceed with the
close of escrow, or (ii) terminate the Agreement in which event Buyer’s earnest
money deposit shall be immediately refunded and neither party shall have any
further obligation to the other party. 7. Existing Lease Agreement. The parties
acknowledge and understand that Buyer is presently leasing the Property from
Seller pursuant to that certain Standard Industrial/Commercial Single-Tenant
Lease — Net dated as of May 12, 2011 (the “Lease”). The parties acknowledge and
agree as follows concerning the Lease: (a) Buyer represents that Buyer is the
tenant under the Lease and has not assigned, encumbered or otherwise transferred
any of its rights under the Lease (including, without limitation, the option to
purchase the Property under Paragraph 62 of the Lease. (b) This Agreement is
being entered into in accordance with Paragraph 62 and Rider 1 to the Lease. In
the event of any conflict or inconsistency between this Agreement and the terms
of Paragraph 62 and Rider 1 to the Lease, the terms of this Agreement shall
govern and control. (c) As of the Close of Escrow, the Lease will be terminated
and the parties shall have no further obligations to each other than obligations
under the Lease which are intended to survive the termination of the Lease
(including, without limitation, Paragraphs 8.7 and 8.8 of the Lease). (d) If the
Close of Escrow fails to occur and if this Agreement terminates, (i) the Lease
shall remain in full force and effect and (ii) without limiting part (i), Buyer
shall not be deemed to have executed the purchase option under Paragraph 62 of
the Lease. (e) Without limiting any obligations of Buyer under the Lease and/or
any other agreements between Seller and Buyer, Buyer shall indemnify, defend and
hold harmless Buyer and Seller’s managers, members, officers, directors,
employees and agents from and against any losses, damages (whether general,
punitive or otherwise), liabilities, claims, causes of action, judgments and
other costs and expenses, including attorneys’ fees and court costs, incurred by
or liability imposed on Buyer relating to or arising out the condition of the
Property as of the Close of Escrow (including, without limitation, the existence
of any Hazardous Materials on, under or about the Property) and/or relating to
or arising out of any breach by Buyer of its obligations under the Lease. The
indemnification under this Paragraph shall survive the Close of Escrow. Should
Buyer at any time default in or fail to perform or observe any of its
obligations under this Paragraph, after written notice thereof from Seller and
reasonable opportunity to cure such default or failure to perform, Seller shall
have the right, but not the duty, without limitation upon any of Seller’s rights
pursuant thereto, to perform the same, and Buyer agrees to pay to Seller, on
demand, all costs and expenses reasonably incurred by Seller in connection
therewith, including, without limitation, reasonable

 


[g13861kui018.gif]

 attorneys’ fees, together with interest from the date of expenditure at the
annual rate of interest of ten percent (10%). 8. Interpretation; Facsimile
Execution. This Agreement shall be deemed to have been drafted by both parties
and shall not be interpreted against any person as drafter. In addition, prior
drafts of this Agreement shall not be used in any way to interpret the
provisions hereof. A signature on this Agreement transmitted by facsimile shall
be deemed the equivalent of an original “wet” ink signature for all purposes. 9.
Exhibits. Attached hereto, and incorporated herein, are the legal description of
the Property, the form of the Grant Deed, and the form of the title commitment
for the Property as Exhibits A, B and C, respectively. IN WITNESS WHEREOF, the
parties have executed this Addendum to Standard Offer, Agreement and Escrow
Instructions for Purchase of Real Estate concurrently with the execution of the
Standard Offer Agreement and Escrow Instructions for the Purchase of Real
Estate.  SELLER: BFG2011 Limited Liability Company, a New Jersey limited
liability company, doing business in California as “22135 Alessandro, LLC” By:
Name: William J. Barrett Title: President By: Name. Ann C. W. Green Title:
Secretary BUYER: Supreme Indiana Operations, Inc., a Delaware corporation By:
Name: Matthew W. Long Title: Chief Financial Officer

 


[g13861kui019.gif]

 attorneys’ fees, together with interest from the date of expenditure at the
annual rate of interest of ten percent (10%). 8. Interpretation; Facsimile
Execution. This Agreement shall be deemed to have been drafted by both parties
and shall not be interpreted against any person as drafter. In addition, prior
drafts of this Agreement shall not be used in any way to interpret the
provisions hereof. A signature on this Agreement transmitted by facsimile shall
be deemed the equivalent of an original “wet” ink signature for all purposes. 9.
Exhibits. Attached hereto, and incorporated herein, are the legal description of
the Property, the form of the Grant Deed, and the form of the title commitment
for the Property as Exhibits A, B and C, respectively. IN WITNESS WHEREOF, the
parties have executed this Addendum to Standard Offer, Agreement and Escrow
Instructions for Purchase of Real Estate concurrently with the execution of the
Standard Offer Agreement and Escrow Instructions for the Purchase of Real
Estate. SELLER: BFG2011 Limited Liability Company, a New Jersey limited
liability company, doing business in California as “22135 Alessandro, LLC”  By:
Name: William J. Barrett Title: President By: Name: Ann C. W. Green Title:
Secretary BUYER: Supreme Indiana Operations, Inc., a Delaware corporation By:
Name: Matthew W. Long Title: Chief Financial Officer 

 


[g13861kui020.gif]

 EXHIBIT “A” Legal Description The land referred to in this Agreement is in the
State of California, County of Riverside and is described as follows: PARCEL 1:
THAT PORTION OF LOT 2 OF BLOCK 13 OF THE ALESSANDRO TRACT, IN THE CITY OF MORENO
VALLEY, COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, AS SHOWN BY MAP ON FILE IN
BOOK 6 PAGE 13 OF MAPS, RECORDS OF SAN BERNARDINO COUNTY, CALIFORNIA, DESCRIBED
AS FOLLOWS: BEGINNING AT A POINT ON THE EAST LINE OF SAID LOT 2 ALONG THE SOUTH
LINE OF THE NORTHERLY RECTANGULAR 60.00 FEET CONVEYED TO THE COUNTY OF RIVERSIDE
PER INSTRUMENT NO. 65695, RECORDED JUNE 18, 1971, SAID POINT ALSO SHOWN AS THE
NORTHEAST CORNER OF SAID LOT AND DESCRIBED WITH A “FOUND 1” I.P. AND PLASTIC
PLUG RCE 13116.. .” ON RECORD OF SURVEY RECORDED IN BOOK 84 PAGE 1, RECORDS OF
RIVERSIDE COUNTY CALIFORNIA; THENCE SOUTH 88° 42’ 32” WEST ALONG THE NORTH LINE
OF SAID LOT AS SHOWN ON SAID RECORD OF SURVEY A DISTANCE OF 495.56 FEET; THENCE
SOUTH 01° 17’ 29” EAST A DISTANCE OF 80.00 FEET; THENCE SOUTH 56° 38’ 33” WEST A
DISTANCE OF 161.29 FEET; THENCE SOUTH 00° 12’ 45” WEST A DISTANCE OF 424.18
FEET; THENCE NORTH 88° 43’ 24” EAST A DISTANCE OF 627.22 FEET TO A POINT ALONG
THE EAST LINE OF SAID LOT 2; THENCE NORTH 0° 16’ 40” EAST ALONG SAID EAST LINE A
DISTANCE OF 590.05 FEET TO THE POINT OF BEGINNING AND THE END OF THIS
DESCRIPTION. SAID DESCRIPTION IS ALSO KNOWN AS PARCEL 1 OF PARCEL MAP
WAIVER/CERTIFICATE OF COMPLIANCE NO. 2114, RECORDED JUNE 23, 1995 AS INSTRUMENT
NO. 204095 OF OFFICIAL RECORDS OF RIVERSIDE COUNTY, CALIFORNIA. PARCEL 2: THAT
PORTION OF LOT 2 OF BLOCK 13 OF THE ALESSANDRO TRACT, IN THE CITY OF MORENO
VALLEY, COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, AS SHOWN BY MAP ON FILE IN
BOOK 6 PAGE 13 OF MAPS, RECORDS OF SAN BERNARDINO COUNTY, CALIFORNIA, DESCRIBED
AS FOLLOWS: COMMENCING AT A POINT ON THE EAST LINE OF SAID LOT 2 ALONG THE SOUTH
LINE OF THE NORTHERLY RECTANGULAR 60.00 FEET CONVEYED TO THE COUNTY OF RIVERSIDE
AS INSTRUMENT NO. 65695, RECORDED JUNE 18, 1971, SAID POINT ALSO SHOWN AS THE
NORTHEAST CORNER OF SAID LOT AND DESCRIBED WITH A “FOUND 1” I.P. AND PLASTIC
PLUG RCE 13116. .” ON RECORD OF SURVEY RECORDED IN BOOK 84 PAGE 1, RECORDS OF
RIVERSIDE COUNTY, CALIFORNIA; THENCE SOUTH 88° 42’ 32” WEST ALONG THE NORTH LINE
OF SAID LOT AS SHOWN ON SAID RECORD OF SURVEY A DISTANCE OF 495.56 FEET; THENCE
SOUTH 01° 17’ 29” EAST DISTANCE OF 80.00 FEET; THENCE SOUTH 56° 38’ 33” WEST A
DISTANCE OF 161.29 FEET TO THE POINT OF BEGINNING; THENCE SOUTH 0° 12’ 45” WEST
A DISTANCE OF 424.18 FEET;

 


[g13861kui021.gif]

THENCE NORTH 88° 43’ 24” EAST A DISTANCE OF 627.22 FEET TO A POINT ON THE EAST
LINE OF SAID LOT 2; THENCE SOUTH 00° 16’ 40” WEST ALONG SAID EAST LINE A
DISTANCE OF 656.41 FEET TO THE SOUTHEAST CORNER OF SAID LOT 2; THENCE SOUTH 89°
44’ 11” WEST ALONG THE SOUTH LINE OF SAID LOT 2 A DISTANCE OF 698.00 FEET TO A
POINT LYING 624.81 FEET FROM THE SOUTHWEST CORNER OF SAID LOT 2, AS MEASURED
ALONG SAID SOUTH LINE; THENCE NORTH 01° 11’00” WEST A DISTANCE OF 613.83 FEET;
THENCE NORTH 88° 43’ 24” EAST A DISTANCE OF 39.84 FEET; THENCE NORTH 00° 26’ 21”
WEST A DISTANCE OF 455.44 FEET; THENCE SOUTH 89° 47’ 15” EAST A DISTANCE OF
52.02 FEET TO THE POINT OF BEGINNING AND THE END OF THIS DESCRIPTION. SAID
DESCRIPTION IS ALSO KNOWN AS PARCEL 4 OF PARCEL MAP WAIVER/CERTIFICATE OF
COMPLIANCE NO.2114, RECORDED JUNE 23, 1995 AS INSTRUMENT NO. 204095 OF OFFICIAL
RECORDS OF RIVERSIDE COUNTY, CALIFORNIA. PARCEL 3: AN UNDIVIDED 2/3RDS INTEREST
IN AND TO THE FOLLOWING DESCRIBED PROPERTY: THAT PORTION OF LOT 2 OF BLOCK 13 OF
THE ALESSANDRO TRACT, IN THE CITY OF MORENO VALLEY, COUNTY OF RIVERSIDE, STATE
OF CALIFORNIA, AS SHOWN BY MAP ON FILE IN BOOK 6 PAGE 13 OF MAPS, RECORDS OF SAN
BERNARDINO COUNTY, CALIFORNIA, DESCRIBED AS FOLLOWS: COMMENCING AT A POINT ON
THE EAST LINE OF SAID LOT 2 ALONG THE SOUTH LINE OF THE NORTHERLY RECTANGULAR
60.00 FEET CONVEYED TO THE COUNTY OF RIVERSIDE, AS INSTRUMENT NO. 65695 RECORDED
JUNE18, 1971, SAID POINT ALSO SHOWN AS THE NORTHEAST CORNER OF SAID LOT AND
DESCRIBED WITH A “FOUND 1” I.P. AND PLASTIC PLUG RCE 13116. . .” ON RECORD OF
SURVEY RECORDED IN BOOK 84 PAGE 1, RECORDS OF RIVERSIDE COUNTY, CALIFORNIA;
THENCE SOUTH 88° 42’ 32” WEST ALONG THE NORTH LINE OF SAID LOT AS SHOWN ON SAID
RECORD OF SURVEY A DISTANCE OF 495.56 FEET TO THE TRUE POINT OF BEGINNING;
THENCE SOUTH 01° 17’ 29” EAST A DISTANCE OF 80.00 FEET; THENCE SOUTH 56° 38’ 33”
WEST A DISTANCE OF 161.29 FEET; THENCE NORTH 89° 47’ 15” WEST A DISTANCE OF
52.02 FEET; THENCE NORTH 47° 36’ 28” EAST A DISTANCE OF 170.77 FEET; THENCE
NORTH 01° 17’ 29” WEST A DISTANCE OF 52.00 FEET TO A POINT ON SAID NORTH LINE;
THENCE NORTH 88° 42’ 32” EAST ALONG SAID NORTH LINE A DISTANCE OF 60.00 FEET TO
THE POINT OF BEGINNING AND THE END OF THIS DESCRIPTION. SAID DESCRIPTION IS ALSO
KNOWN AS PARCEL A OF PARCEL MAP WAIVER/ CERTIFICATE OF COMPLIANCE NO.2114,
RECORDED JUNE 23, 1995 AS INSTRUMENT NO. 204095 OF OFFICIAL RECORDS OF RIVERSIDE
COUNTY, CALIFORNIA.

 


[g13861kui022.gif]

 EXHIBIT “B” Grant Deed RECORDING REQUESTED BY AND WHEN RECORDED MAIL TO:
Supreme Indiana Operations, Inc. 2581 Kercher Road Goshen, IN 46528 Attention:
John Dorbin MAIL TAX STATEMENT TO: Supreme Indiana Operations, Inc. 2581 Kercher
Road Goshen, IN 46528 Attention: Jeffrey D. Mowery (Space Above Line for
Recorder’s Use Only) APN: 297-130-034-1, 297-130-037-429 and 297-130-038-5 GRANT
DEED In accordance with Section 11932 of the California Revenue and Taxation
Code, Grantor has declared the amount of the transfer tax which is due by a
separate statement which is not being recorded with this Grant Deed. FOR VALUE
RECEIVED, BFG2011 LIMITED LIABILITY COMPANY, a New Jersey limited liability
company, doing business in California as “22135 Alessandro, LLC” (“Grantor”),
grants to SUPREME INDIANA OPERATIONS, INC., a Delaware corporation (“Grantee”),
all that certain real property situated in the City of Moreno Valley, County of
Riverside, State of California, described on Exhibit A attached hereto and by
this reference incorporated herein (the “Property”). 1

 


[g13861kui023.gif]

IN WITNESS WHEREOF, the Grantor has executed this Grant Deed on the date set
forth below to be effective as of December , 2012. BFG2011 Limited Liability
Company, a New Jersey limited liability company, doing business in California as
“22135 Alessandro, LLC” By: Name: Title: Date: STATE OF )   ) SS. COUNTY OF ) On
December , 2012, before me, , Notary Public, personally appeared , who proved to
me on the basis of satisfactory evidence to be the person whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his authorized capacity, and that by his signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument. I certify under PENALTY OF PERJURY under the laws of the State of
California that the foregoing paragraph is true and correct. WITNESS my hand and
official seal. Signature (Seal)

 


[g13861kui024.gif]

Exhibit “A” LEGAL DESCRIPTION PARCEL 1: THAT PORTION OF LOT 2 OF BLOCK 13 OF THE
ALESSANDRO TRACT, IN THE CITY OF MORENO VALLEY, COUNTY OF RIVERSIDE, STATE OF
CALIFORNIA, AS SHOWN BY MAP ON FILE IN BOOK 6 PAGE 13 OF MAPS, RECORDS OF SAN
BERNARDINO COUNTY, CALIFORNIA, DESCRIBED AS FOLLOWS: BEGINNING AT A POINT ON THE
EAST LINE OF SAID LOT 2 ALONG THE SOUTH LINE OF THE NORTHERLY RECTANGULAR 60.00
FEET CONVEYED TO THE COUNTY OF RIVERSIDE PER INSTRUMENT NO. 65695, RECORDED JUNE
18, 1971, SAID POINT ALSO SHOWN AS THE NORTHEAST CORNER OF SAID LOT AND
DESCRIBED WITH A “FOUND 1” I.P. AND PLASTIC PLUG RCE 13116. “ON RECORD OF SURVEY
RECORDED IN BOOK 84 PAGE 1, RECORDS OF RIVERSIDE COUNTY CALIFORNIA; THENCE SOUTH
88° 42’ 32” WEST ALONG THE NORTH LINE OF SAID LOT AS SHOWN ON SAID RECORD OF
SURVEY A DISTANCE OF 495.56 FEET; THENCE SOUTH 01° 17’ 29” EAST A DISTANCE OF
80.00 FEET; THENCE SOUTH 56° 38’ 33” WEST A DISTANCE OF 161.29 FEET; THENCE
SOUTH 00° 12’ 45” WEST A DISTANCE OF 424.18 FEET; THENCE NORTH 88° 43’ 24” EAST
A DISTANCE OF 627.22 FEET TO A POINT ALONG THE EAST LINE OF SAID LOT 2; THENCE
NORTH 0° 16’ 40” EAST ALONG SAID EAST LINE A DISTANCE OF 590.05 FEET TO THE
POINT OF BEGINNING AND THE END OF THIS DESCRIPTION. SAID DESCRIPTION IS ALSO
KNOWN AS PARCEL 1 OF PARCEL MAP WAIVER/CERTIFICATE OF COMPLIANCE NO. 2114,
RECORDED JUNE 23, 1995 AS INSTRUMENT NO. 204095 OF OFFICIAL RECORDS OF RIVERSIDE
COUNTY, CALIFORNIA. PARCEL 2: THAT PORTION OF LOT 2 OF BLOCK 13 OF THE
ALESSANDRO TRACT, IN THE CITY OF MORENO VALLEY, COUNTY OF RIVERSIDE, STATE OF
CALIFORNIA, AS SHOWN BY MAP ON FILE IN BOOK 6 PAGE 13 OF MAPS, RECORDS OF SAN
BERNARDINO COUNTY, CALIFORNIA, DESCRIBED AS FOLLOWS: COMMENCING AT A POINT ON
THE EAST LINE OF SAID LOT 2 ALONG THE SOUTH LINE OF THE NORTHERLY RECTANGULAR
60.00 FEET CONVEYED TO THE COUNTY OF RIVERSIDE AS INSTRUMENT NO. 65695, RECORDED
JUNE 18, 1971, SAID POINT ALSO SHOWN AS THE NORTHEAST CORNER OF SAID LOT AND
DESCRIBED WITH A “FOUND 1” I.P. AND PLASTIC PLUG RCE 13116. “ON RECORD OF SURVEY
RECORDED IN BOOK 84 PAGE 1, RECORDS OF RIVERSIDE COUNTY, CALIFORNIA; A-1

 


[g13861kui025.gif]

 THENCE SOUTH 88° 42’ 32” WEST ALONG THE NORTH LINE OF SAID LOT AS SHOWN ON SAID
RECORD OF SURVEY A DISTANCE OF 495.56 FEET; THENCE SOUTH 01° 17’ 29” EAST A
DISTANCE OF 80.00 FEET; THENCE SOUTH 56° 38’ 33” WEST A DISTANCE OF 161.29 FEET
TO THE POINT OF BEGINNING; THENCE SOUTH 0° 12’ 45” WEST A DISTANCE OF 424.18
FEET; THENCE NORTH 88° 43’ 24” EAST A DISTANCE OF 627.22 FEET TO A POINT ON THE
EAST LINE OF SAID LOT 2; THENCE SOUTH 00° 16’ 40” WEST ALONG SAID EAST LINE A
DISTANCE OF 656.41 FEET TO THE SOUTHEAST CORNER OF SAID LOT 2; THENCE SOUTH 89°
44’ 11” WEST ALONG THE SOUTH LINE OF SAID LOT 2 A DISTANCE OF 698.00 FEET TO A
POINT LYING 624.81 FEET FROM THE SOUTHWEST CORNER OF SAID LOT 2, AS MEASURED
ALONG SAID SOUTH LINE; THENCE NORTH 01° 11’00” WEST A DISTANCE OF 613.83 FEET;
THENCE NORTH 88° 43’ 24” EAST A DISTANCE OF 39.84 FEET; THENCE NORTH 00° 26’ 21”
WEST A DISTANCE OF 455.44 FEET; THENCE SOUTH 89° 47’ 15” EAST A DISTANCE OF
52.02 FEET TO THE POINT OF BEGINNING AND THE END OF THIS DESCRIPTION. SAID
DESCRIPTION IS ALSO KNOWN AS PARCEL 4 OF PARCEL MAP WAIVER/CERTIFICATE OF
COMPLIANCE NO. 2114, RECORDED JUNE 23, 1995 AS INSTRUMENT NO. 204095 OF OFFICIAL
RECORDS OF RIVERSIDE COUNTY, CALIFORNIA. PARCEL 3: AN UNDIVIDED 2/3RDS INTEREST
IN AND TO THE FOLLOWING DESCRIBED PROPERTY: THAT PORTION OF LOT 2 OF BLOCK 13 OF
THE ALESSANDRO TRACT, IN THE CITY OF MORENO VALLEY, COUNTY OF RIVERSIDE, STATE
OF CALIFORNIA, AS SHOWN BY MAP ON FILE IN BOOK 6 PAGE 13 OF MAPS, RECORDS OF SAN
BERNARDINO COUNTY, CALIFORNIA, DESCRIBED AS FOLLOWS: COMMENCING AT A POINT ON
THE EAST LINE OF SAID LOT 2 ALONG THE SOUTH LINE OF THE NORTHERLY RECTANGULAR
60.00 FEET CONVEYED TO THE COUNTY OF RIVERSIDE, AS INSTRUMENT NO. 65695 RECORDED
JUNE18, 1971, SAID POINT ALSO SHOWN AS THE NORTHEAST CORNER OF SAID LOT AND
DESCRIBED WITH A “FOUND 1” I.P. AND PLASTIC PLUG RCE 13116. “ON RECORD OF SURVEY
RECORDED IN BOOK 84 PAGE 1, RECORDS OF RIVERSIDE COUNTY, CALIFORNIA; THENCE
SOUTH 88° 42’ 32” WEST ALONG THE NORTH LINE OF SAID LOT AS SHOWN ON SAID RECORD
OF SURVEY A DISTANCE OF 495.56 FEET TO THE TRUE POINT OF BEGINNING; THENCE SOUTH
01° 17’ 29” EAST A DISTANCE OF 80.00 FEET; THENCE SOUTH 56° 38’ 33” WEST A
DISTANCE OF 161.29 FEET; THENCE NORTH 89° 47’ 15” WEST A DISTANCE OF 52.02 FEET;
THENCE NORTH 47° 36’ 28” EAST A DISTANCE OF 170.77 FEET; THENCE NORTH 01° 17’
29” WEST A DISTANCE OF 52.00 FEET TO A POINT ON SAID NORTH LINE; THENCE NORTH
88° 42’ 32” EAST ALONG SAID NORTH LINE A DISTANCE OF 60.00 FEET TO THE POINT OF
BEGINNING AND THE END OF THIS DESCRIPTION.

 


[g13861kui026.gif]

 SAID DESCRIPTION IS ALSO KNOWN AS PARCEL A OF PARCEL MAP WAIVER/ CERTIFICATE OF
COMPLIANCE NO. 2114, RECORDED JUNE 23, 1995 AS INSTRUMENT NO. 204095 OF OFFICIAL
RECORDS OF RIVERSIDE COUNTY, CALIFORNIA.

 


[g13861kui027.gif]

 Exhibit “C” Commitment for Title Insurance

 


[g13861kui028.gif]

Site No.: 05 NBU No.: 21203121 Local No.: 00000263-K26 Issued: 10/24/2012 
CHICAGO COMMERCIAL CENTER™ CHICAGO TITLE INSURANCE COMPANY COMMITMENT FOR TITLE
INSURANCE SCHEDULE A 1. The effective date of this Commitment is: October 16,
2012 at 7:30 am 2. The proposed form of policy (or policies) to be issued is:
ALTA Owner’s (REV. 06/17/06) ALTA Loan (REV. 06/17/06) 3. The proposed insured
value of the policy (or policies) to be issued is: Owner’s: To Be Determined
Loan: To Be Determined 4. The proposed insured for the policy (or policies) is:
Owner’s: To Be Determined Loan: To Be Determined 5. The estate or interest in
the land described or referred to in the Commitment and covered herein is: A Fee
6. Title to said estate or interest at the date hereof is vested in: BFG2011,
Limited Liability Company, a New Jersey limited liability company doing business
in California as “22135 Alessandro, LLC” 7. The land referred to in this policy
is described as follows: (See “Exhibit “A” attached)

 


[g13861kui029.gif]

Site No.: 05 NBU No.: 21203121 Local No.: 00000263-K26 Issued: 10/24/2012
EXHIBIT “A” LEGAL DESCRIPTION The land referred to in this report is situated in
the State of California, County of Riverside and is described in the Legal
Description, attached hereto: PARCEL 1: THAT PORTION OF LOT 2 OF BLOCK 13 OF THE
ALESSANDRO TRACT, IN THE CITY OF MORENO VALLEY, COUNTY OF RIVERSIDE, STATE OF
CALIFORNIA, AS SHOWN BY MAP ON FILE IN BOOK 6 PAGE 13 OF MAPS, RECORDS OF SAN
BERNARDINO COUNTY, CALIFORNIA, DESCRIBED AS FOLLOWS: BEGINNING AT A POINT ON THE
EAST LINE OF SAID LOT 2 ALONG THE SOUTH LINE OF THE NORTHERLY RECTANGULAR 60.00
FEET CONVEYED TO THE COUNTY OF RIVERSIDE PER INSTRUMENT NO. 65695, RECORDED JUNE
18, 1971, SAID POINT ALSO SHOWN AS THE NORTHEAST CORNER OF SAID LOT AND
DESCRIBED WITH A “FOUND 1” IP. AND PLASTIC PLUG RCE 13116. “ON RECORD OF SURVEY
RECORDED IN BOOK 84 PAGE 1, RECORDS OF RIVERSIDE COUNTY CALIFORNIA; THENCE SOUTH
88° 42’ 32” WEST ALONG THE NORTH LINE OF SAID LOT AS SHOWN ON SAID RECORD OF
SURVEY A DISTANCE OF 495.56 FEET; THENCE SOUTH 01° 17’ 29” EAST A DISTANCE OF
80.00 FEET; THENCE SOUTH 56° 38’ 33” WEST A DISTANCE OF 161.29 FEET; THENCE
SOUTH 00° 12’ 45” WEST A DISTANCE OF 424.18 FEET; THENCE NORTH 88° 43’ 24” EAST
A DISTANCE OF 627.22 FEET TO A POINT ALONG THE EAST LINE OF SAID LOT 2; THENCE
NORTH 0° 16’ 40” EAST ALONG SAID EAST LINE A DISTANCE OF 590.05 FEET TO THE
POINT OF BEGINNING AND THE END OF THIS DESCRIPTION. SAID DESCRIPTION IS ALSO
KNOWN AS PARCEL 1 OF PARCEL MAP WAIVER/CERTIFICATE OF COMPLIANCE NO. 2114,
RECORDED JUNE 23, 1995 AS INSTRUMENT NO. 204095 OF OFFICIAL RECORDS OF RIVERSIDE
COUNTY, CALIFORNIA. PARCEL 2: THAT PORTION OF LOT 2 OF BLOCK 13 OF THE
ALESSANDRO TRACT, IN THE CITY OF MORENO VALLEY, COUNTY OF RIVERSIDE, STATE OF
CALIFORNIA, AS SHOWN BY MAP ON FILE IN BOOK 6 PAGE 13 OF MAPS, RECORDS OF SAN
BERNARDINO COUNTY, CALIFORNIA, DESCRIBED AS FOLLOWS: COMMENCING AT A POINT ON
THE EAST LINE OF SAID LOT 2 ALONG THE SOUTH LINE OF THE NORTHERLY RECTANGULAR
60.00 FEET CONVEYED TO THE COUNTY OF RIVERSIDE AS INSTRUMENT NO. 65695, RECORDED
JUNE 18, 1971, SAID POINT ALSO SHOWN AS THE NORTHEAST CORNER OF SAID LOT AND
DESCRIBED WITH A “FOUND 1” I.P. AND PLASTIC PLUG RCE 13116. “ON RECORD OF SURVEY
RECORDED IN BOOK 84 PAGE 1, RECORDS OF RIVERSIDE COUNTY, CALIFORNIA; THENCE
SOUTH 88° 42’ 32” WEST ALONG THE NORTH LINE OF SAID LOT AS SHOWN ON SAID RECORD
OF SURVEY A DISTANCE OF 495.56 FEET; THENCE SOUTH 01° 17’ 29” EAST A

 


[g13861kui030.gif]

Site No.: 05 NBU No.: 21203121 Local No.: 00000263-K26 Issued: 10/24/2012
DISTANCE OF 80.00 FEET; THENCE SOUTH 56° 38’ 33” WEST A DISTANCE OF 161.29 FEET
TO THE POINT OF BEGINNING; THENCE SOUTH 0° 12’ 45” WEST A DISTANCE OF 424.18
FEET; THENCE NORTH 88° 43’ 24” EAST A DISTANCE OF 627.22 FEET TO A POINT ON THE
EAST LINE OF SAID LOT 2; THENCE SOUTH 00° 16’ 40” WEST ALONG SAID EAST LINE A
DISTANCE OF 656.41 FEET TO THE SOUTHEAST CORNER OF SAID LOT 2; THENCE SOUTH 89°
44’ 11” WEST ALONG THE SOUTH LINE OF SAID LOT 2 A DISTANCE OF 698.00 FEET TO A
POINT LYING 624.81 FEET FROM THE SOUTHWEST CORNER OF SAID LOT 2, AS MEASURED
ALONG SAID SOUTH LINE; THENCE NORTH 01° 11’00” WEST A DISTANCE OF 613.83 FEET;
THENCE NORTH 88° 43’ 24” EAST A DISTANCE OF 39.84 FEET; THENCE NORTH 00° 26’ 21”
WEST A DISTANCE OF 455.44 FEET; THENCE SOUTH 89° 47’ 15” EAST A DISTANCE OF
52.02 FEET TO THE POINT OF BEGINNING AND THE END OF THIS DESCRIPTION. SAID
DESCRIPTION IS ALSO KNOWN AS PARCEL 4 OF PARCEL MAP WAIVER/CERTIFICATE OF
COMPLIANCE NO. 2114, RECORDED JUNE 23, 1995 AS INSTRUMENT NO. 204095 OF OFFICIAL
RECORDS OF RIVERSIDE COUNTY, CALIFORNIA. PARCEL 3: AN UNDIVIDED 2/3RDS INTEREST
IN AND TO THE FOLLOWING DESCRIBED PROPERTY: THAT PORTION OF LOT 2 OF BLOCK 13 OF
THE ALESSANDRO TRACT, IN THE CITY OF MORENO VALLEY, COUNTY OF RIVERSIDE, STATE
OF CALIFORNIA, AS SHOWN BY MAP ON FILE IN BOOK 6 PAGE 13 OF MAPS, RECORDS OF SAN
BERNARDINO COUNTY, CALIFORNIA, DESCRIBED AS FOLLOWS: COMMENCING AT A POINT ON
THE EAST LINE OF SAID LOT 2 ALONG THE SOUTH LINE OF THE NORTHERLY RECTANGULAR
60.00 FEET CONVEYED TO THE COUNTY OF RIVERSIDE, AS INSTRUMENT NO. 65695 RECORDED
JUNE18, 1971, SAID POINT ALSO SHOWN AS THE NORTHEAST CORNER OF SAID LOT AND
DESCRIBED WITH A “FOUND 1” I.P. AND PLASTIC PLUG RCE 13116. “ON RECORD OF SURVEY
RECORDED IN BOOK 84 PAGE 1, RECORDS OF RIVERSIDE COUNTY, CALIFORNIA; THENCE
SOUTH 88° 42’ 32” WEST ALONG THE NORTH LINE OF SAID LOT AS SHOWN ON SAID RECORD
OF SURVEY A DISTANCE OF 495.56 FEET TO THE TRUE POINT OF BEGINNING; THENCE SOUTH
01° 17’ 29” EAST A DISTANCE OF 80.00 FEET; THENCE SOUTH 56° 38’ 33” WEST A
DISTANCE OF 161.29 FEET; THENCE NORTH 89° 47’ 15” WEST A DISTANCE OF 52.02 FEET;
THENCE NORTH 47° 36’ 28” EAST A DISTANCE OF 170.77 FEET; THENCE NORTH 01° 17’
29” WEST A DISTANCE OF 52.00 FEET TO A POINT ON SAID NORTH LINE; THENCE NORTH
88° 42’ 32” EAST ALONG SAID NORTH LINE A DISTANCE OF 60.00 FEET TO THE POINT OF
BEGINNING AND THE END OF THIS DESCRIPTION. SAID DESCRIPTION IS ALSO KNOWN AS
PARCEL A OF PARCEL MAP WAIVER/ CERTIFICATE OF COMPLIANCE NO. 2114, RECORDED JUNE
23, 1995 AS INSTRUMENT NO. 204095 OF OFFICIAL RECORDS OF RIVERSIDE COUNTY,
CALIFORNIA. (Assessor’s Parcel Number: 297-130-034-1, 297-130-037-4,
297-130-038-5)

 


[g13861kui031.gif]

 Site No.: 05 NBU No.: 21203121 Local No.: 00000263-K26 Issued: 10/24/2012
SCHEDULE B EXCEPTIONS At the date hereof, items to be considered and exceptions
to coverage in addition to the printed Exceptions and Exclusions in said policy
form would be as follows: A. Property taxes, including any assessments collected
with taxes, for the fiscal year 2012 - 2013  1st Installment: $12,650.06
(Unpaid) Penalty: $1,264.98 (Due after December 10) 2nd Installment: $12,650.06
(Unpaid) Penalty and Cost: $1,295.98 (Due after April 10) Homeowners Exemption:
NONE Code Area: 021-007 Assessors Parcel Number: 297-130-034-1   B. Property
taxes, including any assessments collected with taxes, for the fiscal year 2012
- 2013   1st Installment: $8,308.01 (Unpaid) Penalty: $830.78 (Due after
December 10) 2nd Installment: $8,308.01 (Unpaid) Penalty and Cost: Homeowners
Exemption: $861.78 (Due after April 10) NONE Code Area: 021-007 Assessors Parcel
Number: 297-130-037-4 C. Property taxes, including any assessments collected
with taxes, for the fiscal year 2012 - 2013  1st Installment $229.93 (Unpaid)
Penalty: $22.97 (Due after December 10) 2nd Installment: $229.93 (Unpaid)
Penalty and Cost: $53.97 (Due after April 10) Homeowners Exemption: NONE Code
Area: 021-007 Assessors Parcel Number: 297-130-038-5 D. The lien of supplemental
or escaped assessments of property taxes, if any, made pursuant to the
provisions of Part 0.5, Chapter 3.5 or Part 2, Chapter 3, Articles 3 and 4
respectively (commencing with Section 75) of the Revenue and Taxation Code of
the State of California as a result of the transfer of title to the vestee named
in Schedule A; or as a result of changes in ownership or new construction
occurring prior to date of policy. 1. Water rights, claims or title to water,
whether or not disclosed by the public records.

 


[g13861kui032.gif]

Site No.: 05 NBU No.: 21203121 Local No.: 00000263-K26 Issued: 10/24/2012 2. An
easement for the purpose shown below and rights incidental thereto as set forth
in a document. Purpose: pipelines Recorded: June 5, 1948 as Instrument No. 577
in Book 911 Page 345 of Official Records Affects: That portion of said land as
described in the document attached hereto. Amendment to Right of Way, subject to
all the terms, provisions and conditions therein contained, recorded June 29,
2001 as Instrument No. 2001-299177 of Official Records. Restrictions on the use,
by the owners of said land, of the easement area as set forth in the easement
shown above. Reference is hereby made to said document for full particulars. 3.
An easement for the purpose shown below and rights incidental thereto as set
forth in a document. Purpose: pipelines Recorded: January 10, 1958 as Instrument
No. 2426 of Official Records Affects: That portion of said land as described in
the document attached hereto. Restrictions on the use, by the owners of said
land, of the easement area as set forth in the easement shown above. Reference
is hereby made to said document for full particulars. 4. Covenants, conditions
and restrictions (but omitting any covenant or restrictions, if any, based upon
on race, color, religion, sex, sexual orientation, familial status, marital
status, disability, handicap, national origin, ancestry, or source of income, as
set forth in applicable state or federal laws, except to the extent that said
covenant or restriction is permitted by applicable law) as set forth in the
document Recorded: January 7, 1971 as Instrument No. 1391, of Official Records
Note: Section 12956.1 of the government code provides the following: “If this
document contains any restriction based on race, color, religion, sex, sexual
orientation, familial status, marital status, disability, national origin,
source of income as defined in subdivision (p) of Section 12955, or ancestry,
that restriction violates state and federal fair housing laws and is void, and
may be removed pursuant to section 12956.2 of the Government Code. Lawful
restrictions under state and federal law on the age of occupants in senior
housing or housing for older persons shall not be construed as restrictions
based on familial status.”

 


[g13861kui033.gif]

 Site No.: 05 NBU No.: 21203121 Local No.: 00000263-K26 Issued: 10/24/2012 Said
covenants, conditions and restrictions provide that a violation thereof shall
not defeat the lien of any mortgage or deed of trust made in good faith and for
value. 5. Easement(s) for the purpose(s) shown below and rights incidental
thereto as delineated or as offered for dedication, on the recorded map shown
below: Map of: Alessandro Tract Purpose: public street and utilities Affects:
That portion of said land as shown on said map. 6. An easement for the purpose
shown below and rights incidental thereto as set forth in a document. Purpose:
road and utility Recorded: March 15, 1971 as Instrument No. 25666 of Official
Records Affects: That portion of said land as described in the document attached
hereto. 7. An easement for the purpose shown below and rights incidental thereto
as set forth in a document. Purpose: public utilities Recorded: July 2, 1971 as
Instrument No. 72758 of Official Records Affects: That portion of said land as
described in the document attached hereto. Restrictions on the use, by the
owners of said land, of the easement area as set forth in the easement shown
above. Reference is hereby made to said document for full particulars. 8. An
easement for the purpose shown below and rights incidental thereto as set forth
in a document. Purpose: public utilities Recorded: April 17, 1972 as Instrument
No. 49502 of Official Records Affects: That portion of said land as described in
the document attached hereto. Restrictions on the use, by the owners of said
land, of the easement area as set forth in the easement shown above. Reference
is hereby made to said document for full particulars. 9. The fact that said land
is included within the Moreno Valley Redevelopment Project Area, and that
proceedings for redevelopment have been instituted.

 


[g13861kui034.gif]

 Site No.: 05 NBU No.: 21203121 Local No.: 00000263-K26 Issued: 10/24/2012
Recorded: December 29, 1987 as Instrument No. 365197, of Official Records 10. A
document subject to all the terms, provisions and conditions therein contained.
Entitled: Agreement Containing Covenants Affecting Real Property Recorded:
June 23, 1995 as Instrument No. 204097, of Official Records 11. Covenants,
conditions and restrictions (but omitting any covenant or restrictions, if any,
based upon on race, color, religion, sex, sexual orientation, familial status,
marital status, disability, handicap, national origin, ancestry, or source of
income, as set forth in applicable state or federal laws, except to the extent
that said covenant or restriction is permitted by applicable law) as set forth
in the document Recorded: June 23, 1995 as Instrument No. 204098, of Official
Records Note: Section 12956.1 of the government code provides the following: “If
this document contains any restriction based on race, color, religion, sex,
sexual orientation, familial status, marital status, disability, national
origin, source of income as defined in subdivision (p) of Section 12955, or
ancestry, that restriction violates state and federal fair housing laws and is
void, and may be removed pursuant to section 12956.2 of the Government Code.
Lawful restrictions under state and federal law on the age of occupants in
senior housing or housing for older persons shall not be construed as
restrictions based on familial status.” Said covenants, conditions and
restrictions provide that a violation thereof shall not defeat the lien of any
mortgage or deed of trust made in good faith and for value.

 


[g13861kui035.gif]

Site No.: 05 NBU No.: 21203121 Local No.: 00000263-K26 Issued: 10/24/2012 14.
Matters which may be disclosed by an inspection and/or by a correct ALTA/ACSM
Land Title Survey of said land that is satisfactory to this Company, and/or by
inquiry of the parties in possession thereof. This office must be notified at
least 7 business days prior to the scheduled closing in order to arrange for an
inspection of the land; upon completion of this inspection you will be notified
of the removal of specific coverage exceptions and/or additional exceptions to
coverage. 15. Any rights of parties in possession of said land, based on any
unrecorded lease, or leases. This Company will require a full copy of any
unrecorded lease, together with all supplements, assignments, and amendments for
review.

 


[g13861kui036.gif]

Site No.: 05 NBU No.: 21203121 Local No.: 00000263-K26 Issued: 10/24/2012
INFORMATIONAL NOTES Note No. 1. Section 12413.1, California Insurance Code
became effective January 1, 1990. This legislation regulates the disbursement of
funds deposited with any title entity acting in an escrow or sub-escrow
capacity. The law requires that all funds be deposited and collected by the
title entity’s escrow and/or sub-escrow account prior to disbursement of any
funds. Some methods of funding may be subject to a holding period, which must
expire before any funds may be disbursed. In order to avoid any such delays, all
funding should be done via wire transfer. Funds deposited with the Company via
wire transfer may be disbursed upon receipt. Funds deposited by cashiers checks,
certified checks, and teller’s checks is one business day after the day
deposited. Other checks may require hold periods from two to five business days
after the day deposited, and may delay your closing. The Company may receive
benefits from such banks based upon the balances in such accounts. Such benefits
will be retained by the Company as part of its compensation for handling such
funds. Note No. 2. This Company will require for review the following documents
from the following Limited Liability Company: BFG2011, Limited Liability
Company, a New Jersey limited liability company A. A copy of its Operating
Agreement and any and all amendments, supplements and/or modifications thereto,
certified by the appropriate manager. B. Confirmation that its Articles of
Organization (LLC-1), and Certificate of Amendment (LLC-2), any restated
Articles of Organization (LLC-10) and/or any Certificate of Correction (LLC-11)
have been filed with the Secretary of State. C. If the Limited Liability Company
is member-managed a full and complete list of members certified by the
appropriate manager. D. If the Limited Liability Company was formed in a foreign
jurisdiction, evidence, satisfactory to the Company, that it was validly formed,
is in good standing and authorized to do business in the state of origin. E. If
the Limited Liability Company was formed in a foreign jurisdiction, evidence
satisfactory to the Company, that it has complied with California “doing
business” laws, if applicable. Note No. 3. The charge where an order is
cancelled after the issuance of the report of title, will be that amount which
in the opinion of the Company is proper compensation for the services rendered
or the purpose for which the report is used, but in no event shall said charge
be less that the minimum amount required under Section 12404.1 of the Insurance
Code of the State of California. If the report cannot be cancelled “no fee”
pursuant to the provisions of said Insurance Code, then the minimum cancellation
fee shall be that permitted by law.

 


[g13861kui037.gif]

 Site No.: 05 NBU No.: 21203121 Local No.: 00000263-K26 Issued: 10/24/2012 Note
No. 4. California Revenue and Taxation Code Section 18668, effective January 1,
1991, requires that the buyer in all sales of California Real Estate, withhold
3-1/3% of the total sales price as California State Income Tax, subject to the
various provisions of the law as therein contained, and as amended. Note No. 5.
Intentionally Deleted. Note No. 6. Your application for title insurance was
placed by reference to a street address or assessor’s parcel number. Based upon
our records, we believe that the description in this report covers the parcel
that you requested.  To prevent errors, we require written confirmation that the
legal description contained herein covers the parcel that you requested. Note
No. 7. The plat, (map), which is attached to this report, is to assist you in
locating land with reference to streets and other parcels. While this plat is
believed to be correct, the Company assumes no liability for any loss occurring
by reason of reliance thereon.  Note No. 8. The policy of title insurance will
include an arbitration provision. The Company or the insured may demand
arbitration. Arbitrable matters may include, but are not limited to, any
controversy or claim between the Company and the insured arising out of or
relating to this policy, any service of the Company in connection with its
issuance or the breach of a policy provision or other obligation. Please ask
your escrow or title officer for a sample copy of the policy to be issued if you
wish to review the arbitration provisions and any other provisions pertaining to
your Title Insurance coverage. Note No. 9. The policy to be issued may contain
an arbitration clause. When the Amount of Insurance is less than the amount, if
any, set forth in the arbitration clause, all arbitrable matters shall be
arbitrated at the option of either the Company or the Insured as the exclusive
remedy of the parties. Note No. 10. Any documents being executed in conjunction
with this transaction must be signed in the presence of an authorized Company
employee, an authorized employee of an agent, an authorized employee of the
insured lender, or by using Bancserv or other approved third-party service. If
the above requirements cannot be met, please call the company at the number
provided in this report. END

 

 